Exhibit 10.2

 

[EXECUTION COPY]

 

CUSIP No. 008253AP1

 

 

TERM CREDIT AGREEMENT
Dated as of September 22, 2015

 

among

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

and

 

The Several Lenders
from Time to Time Parties Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIZENS BANK, N.A.

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Joint Book Runners and Joint Lead Arrangers

 

CITIGROUP GLOBAL MARKETS INC.,

ROYAL BANK OF CANADA

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

 

CITIZENS BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Syndication Agents

 

CITIGROUP GLOBAL MARKETS INC.,

ROYAL BANK OF CANADA

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Definitional and Interpretive Provisions

22

 

 

 

1.3

Accounting Terms

22

 

 

 

1.4

Rates

23

 

 

 

1.5

U.S. Dollar Currency

23

 

 

 

1.6

Times of Day

23

 

 

 

1.7

Rounding

23

 

 

 

SECTION 2.

AMOUNT AND TERMS OF LOANS

23

 

 

 

2.1

Loans

23

 

 

 

2.2

Procedure for Borrowing Loans

23

 

 

 

2.3

Increase of Facility

25

 

 

 

2.4

Fees

26

 

 

 

2.5

Reduction of Commitments

26

 

 

 

2.6

Repayment of Loans; Evidence of Debt

26

 

 

 

2.7

Obligations of Lenders Several

27

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

27

 

 

 

3.1

Optional Prepayments

27

 

 

 

3.2

[Intentionally Omitted]

27

 

 

 

3.3

Conversion and Continuation Options

27

 

 

 

3.4

Minimum Amounts and Maximum Number of Tranches

28

 

 

 

3.5

Interest Rates and Payment Dates

28

 

 

 

3.6

Computation of Interest and Fees

29

 

 

 

3.7

Inability to Determine Interest Rate

29

 

 

 

3.8

Pro Rata Treatment and Payments

30

 

 

 

3.9

Illegality

31

 

 

 

3.10

Requirements of Law

32

 

 

 

3.11

Taxes

33

 

 

 

3.12

Indemnity

39

 

 

 

3.13

Change of Lending Office

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.14

Replacement of Lenders

40

 

 

 

3.15

Defaulting Lenders

41

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

42

 

 

 

4.1

Financial Condition

42

 

 

 

4.2

No Change

42

 

 

 

4.3

Existence; Compliance with Law

42

 

 

 

4.4

Power; Authorization; Enforceable Obligations

43

 

 

 

4.5

No Legal Bar

43

 

 

 

4.6

No Material Litigation

43

 

 

 

4.7

No Default

43

 

 

 

4.8

Federal Regulations

44

 

 

 

4.9

ERISA

44

 

 

 

4.10

Investment Company Act; Investment Advisers Act

44

 

 

 

4.11

Subsidiaries and Other Ownership Interests

45

 

 

 

4.12

Use of Proceeds

45

 

 

 

4.13

OFAC

45

 

 

 

4.14

Anti-Corruption Laws

45

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

46

 

 

 

5.1

Conditions to Initial Loans

46

 

 

 

5.2

Conditions to Each Loan

47

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

48

 

 

 

6.1

Financial Statements

48

 

 

 

6.2

Certificates; Other Information

48

 

 

 

6.3

Payment of Taxes

50

 

 

 

6.4

Conduct of Business and Maintenance of Existence

50

 

 

 

6.5

Maintenance of Property; Insurance

50

 

 

 

6.6

Inspection of Property; Books and Records; Discussions

50

 

 

 

6.7

Notices

51

 

 

 

6.8

Anti-Corruption Laws

51

 

 

 

SECTION 7.

NEGATIVE COVENANTS

52

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.1

Financial Condition Covenants

52

 

 

 

7.2

Limitation on Priority Debt

52

 

 

 

7.3

Limitation on Liens

52

 

 

 

7.4

Limitation on Fundamental Changes

53

 

 

 

7.5

Limitation on Sale of Assets

53

 

 

 

7.6

Sanctions

54

 

 

 

7.7

Anti-Corruption Laws

54

 

 

 

SECTION 8.

EVENTS OF DEFAULT

54

 

 

 

8.1

Events of Default

54

 

 

 

8.2

Application of Funds

56

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

57

 

 

 

9.1

Appointment and Authorization

57

 

 

 

9.2

Rights as a Lender

57

 

 

 

9.3

Exculpatory Provisions

57

 

 

 

9.4

Reliance by Administrative Agent

58

 

 

 

9.5

Delegation of Duties

59

 

 

 

9.6

Resignation of Administrative Agent

59

 

 

 

9.7

Non-Reliance on Administrative Agent and Other Lenders

60

 

 

 

9.8

Administrative Agent May File Proofs of Claim

60

 

 

 

9.9

Other Agents; Arrangers and Managers

61

 

 

 

SECTION 10.

MISCELLANEOUS

61

 

 

 

10.1

Amendments and Waivers

61

 

 

 

10.2

Notices

62

 

 

 

10.3

No Waiver; Cumulative Remedies

64

 

 

 

10.4

Survival of Representations and Warranties

65

 

 

 

10.5

Expenses; Indemnity; Waiver of Damages

65

 

 

 

10.6

Successors and Assigns; Participations and Assignments

67

 

 

 

10.7

Adjustments; Set-off

70

 

 

 

10.8

Counterparts

71

 

 

 

10.9

Severability

71

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.10

Integration

71

 

 

 

10.11

GOVERNING LAW

72

 

 

 

10.12

Submission To Jurisdiction; Waivers

72

 

 

 

10.13

Acknowledgements

72

 

 

 

10.14

WAIVERS OF JURY TRIAL

73

 

 

 

10.15

Confidentiality

73

 

 

 

10.16

Survival of Representations and Warranties

74

 

 

 

10.17

USA Patriot Act

74

 

 

 

10.18

Electronic Execution of Assignments and Certain Other Documents

75

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

ANNEX

 

 

 

 

 

Annex I

 

—

 

Pricing Grid

 

 

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

 

—

 

Lender Commitments

Schedule 4.1

 

—

 

Financial Condition

Schedule 4.2

 

—

 

Certain Changes

Schedule 4.11

 

—

 

Subsidiaries and Other Ownership Interests

Schedule 10.2

 

—

 

Addresses

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

—

 

Form of Note

Exhibit B

 

—

 

Form of Borrower Certificate

Exhibit C

 

—

 

Form of Opinion of Borrower’s Counsel

Exhibit D

 

—

 

Form of Assignment and Assumption

Exhibit E

 

—

 

Form of Confidentiality Agreement

Exhibit F

 

—

 

Terms and Conditions of Subordinated Indebtedness

Exhibit G

 

—

 

Form of Compliance Certificate

Exhibit H

 

—

 

Form of Borrowing Notice

Exhibit I

 

—

 

Form of Conversion/Continuation Notice

Exhibit J

 

—

 

Form of Joinder Agreement

Exhibit K

 

—

 

Forms of U.S. Tax Compliance Certificates

 

--------------------------------------------------------------------------------


 

TERM CREDIT AGREEMENT

 

This TERM CREDIT AGREEMENT, dated as of September 22, 2015, is among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties to this Agreement as
lenders (collectively, the “Lenders”), and Bank of America, N.A. (“Bank of
America”), as Administrative Agent.

 

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.
DEFINITIONS AND INTERPRETATION

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“ABR” means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, and if the ABR shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Agreement” means this Term Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, each
as set forth on Annex I and determined based upon the Debt Rating.

 

“Arrangers” means collectively Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citizens Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Citigroup Global Markets Inc., Royal Bank of Canada and Wells Fargo Bank,
National Association in their capacity as joint lead arrangers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

 

“Back-Up Indemnity Payment” is defined in Section 3.11(c)(i).

 

“Bank of America” is defined in the preamble and includes any successor thereto.

 

“Book Runners” means collectively Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citizens Bank, N.A., and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
in their capacity as joint book runners.

 

“Borrower” is defined in the preamble and includes any successor thereto.

 

“Borrower Materials” is defined in Section 6.2.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder.

 

2

--------------------------------------------------------------------------------


 

“Borrowing Notice” means a notice of a Borrowing, which shall be substantially
in the form of Exhibit H or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the determination of the Eurodollar Rate, means any such day
that is also a London Banking Day.

 

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust II Indenture” means the Indenture dated October 17, 2007 between
the Borrower and U.S. Bank National Association, successor in interest to Bank
of America, N.A., successor by merger to LaSalle Bank National Association, as
Debenture Trustee.

 

“Capital Trust Indentures” means, collectively, the Capital Trust II Indenture
and any indentures issued in exchange for the foregoing or in addition to the
foregoing so long as such indentures have economic terms consistent with and
substantially similar to, the terms contained in the foregoing indenture.

 

“Capital Trusts” means, collectively, Capital Trust II and other similar special
purpose vehicles established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally,
which special purpose vehicle issues Capital Securities.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one (1) year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
(1) year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent

 

3

--------------------------------------------------------------------------------


 

rating by an internationally-recognized rating agency), (d) any repurchase
agreement entered into with a commercial bank or financial institution meeting
the requirements of clause (c) above which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses
(a) through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial bank or financial institution thereunder, (e) securities with
maturities of six (6) months or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank or financial institution
meeting the requirements of clause (c) above, (f) any short-term (or readily
marketable or immediately redeemable) investment in a structured investment
vehicle, structured investment deposit or similar instrument with a financial
strength rating of A by S&P or Moody’s, (g) shares of money market mutual or
similar funds which invest primarily in assets satisfying the requirements of
clauses (a) through (f) of this definition, or (h) instruments equivalent to
those referred to in any of clauses (a) through (g) above that are comparable in
credit quality and tenor to that referenced in the applicable clause and are
customarily used by corporations similar to the Borrower for cash management
purposes outside the United States.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 50% or more of the Capital Stock of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied or waived in accordance with Section 10.1.

 

“Closing Date Commitment”  means, as to any Lender at any time on or prior to
the Closing Date, the obligation of such Lender to make the Closing Date Loan to
the Borrower hereunder in an aggregate principal amount equal to the amount set
forth opposite such Lender’s name on Schedule I under the heading “Closing Date
Commitment” or opposite such caption in

 

4

--------------------------------------------------------------------------------


 

the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be increased or reduced from time to
time in accordance with the provisions of this Agreement.

 

“Closing Date Loans” means the Loans made by the Lenders on the Closing Date
pursuant to Section 2.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” shall mean, with respect to each Lender, collectively its
(a) Closing Date Commitment and (b) Incremental Commitment, if any.

 

“Commitment Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Closing Date Commitment at
such time and (ii) thereafter, the principal amount of such Lender’s Loans
(after giving effect to any Incremental Loans made or to be made with respect to
any Incremental Commitment of such Lender) at such time.  The initial Commitment
Percentage of each Lender in respect of the Facility is set forth opposite the
name of such Lender on Schedule I to this Agreement or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries payable in cash on a consolidated basis, net of the portion thereof
attributable to minority interests, for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of Eurodollar Loans pursuant
to Section 3.3, which shall be substantially in the form of Exhibit I or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission

 

5

--------------------------------------------------------------------------------


 

system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt
(or other similar corporate rating acceptable to the Administrative Agent);
provided that (a)  (i) if the Borrower does not have any such rating issued by a
Rating Agency, the Debt Rating applicable to Pricing Level 6 in the pricing grid
attached as Annex I shall apply, (ii) if the Borrower shall have a rating for
such debt issued by only one Rating Agency, then the Debt Rating shall be the
rating issued by such Rating Agency, (iii) if the Borrower shall have ratings
for such debt issued by only two of the three Rating Agencies, then the Debt
Rating shall be determined by reference to each such rating in the manner set
forth in clause (b) below and (iv) if the Borrower shall have ratings for such
debt issued by each such Rating Agency, then the Debt Rating shall be determined
by reference to the highest two ratings issued by such Rating Agencies in the
manner set forth in clause (b) below, and (b) in the event that clauses
(a)(iii) and (a)(iv) above apply, the Debt Rating shall be the ratings issued by
the applicable Rating Agencies; provided that (i) if the respective ratings
issued by the applicable Rating Agencies differ by one Pricing Level in the
pricing grid attached as Annex I, then the Debt Rating applicable to the Pricing
Level for the higher of such two ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 6 being
the lowest) and (ii) if there is a split in the respective ratings issued by the
applicable Rating Agencies of more than one Pricing Level, then the Debt Rating
applicable to the Pricing Level that is one Level higher than the Pricing Level
of the lower rating shall apply.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means (a) except as provided in clause (b) below, an interest
rate equal to (i) the ABR plus (ii) the Applicable Margin, if any, applicable to
ABR Loans plus (iii) 2% per annum; and (b) with respect to a Eurodollar Loan,
the Default Rate shall be an interest rate equal to (i) the Eurodollar Rate
applicable to such Loan plus (ii) the Applicable Margin applicable to Eurodollar
Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 3.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in good faith in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with its funding

 

6

--------------------------------------------------------------------------------


 

obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states in good faith that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 3.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

 

“Designated Indebtedness” is defined in paragraph (f) of the definition of
“Total Indebtedness”.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

“Dollars” and “$” mean the lawful currency of the United States.

 

“EBITDA” means, for any Person for any period, the amount equal to the sum of
(without duplication) (a) its net income before taxes (net of the portion
thereof attributable to non-controlling interests, including any non-controlling
interests in any partnership) plus (b) to the extent deducted in determining its
net income, (i) its interest expense (including capitalized interest expense),
(ii) its depreciation expense, (iii) its amortization expense, (iv) its non-cash
asset impairment expense, (v) its Non-Cash Based Compensation Costs, and
(vi) other non-cash gains or losses (provided that if any such non-cash losses
referred to in this clause (vi) represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA to such extent), minus (c) to the
extent included in determining net income of the Borrower, income of any entity
in which the Borrower or any Subsidiary has a minority interest, unless either
(i) such income has been

 

7

--------------------------------------------------------------------------------


 

received by the Borrower or a Subsidiary in cash (by way of dividend,
distribution or otherwise) on or prior to the date the Compliance Certificate
for such fiscal period is required to be delivered (or, if earlier, actually
delivered) or (ii) to the extent the payment of such income has not been
received in cash, (A) such payment is contractually obligated to be paid to the
Borrower or a Subsidiary pursuant to a Revenue Sharing Agreement (or otherwise),
and (B) such payment is not overdue.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

 

“Environmental Law” means any federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under

 

8

--------------------------------------------------------------------------------


 

Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)                                 for any Interest Period with respect to any
Eurodollar Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

 

(b)                                 for any rate calculation with respect to an
ABR Loan on any date, the rate per annum equal to LIBOR at approximately 11:00
a.m., London time determined two (2) Business Days prior to such date for Dollar
deposits with a term of one (1) month commencing on that day;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, and if the Eurodollar Base Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.1.

 

9

--------------------------------------------------------------------------------


 

“Excluded Intercompany Indebtedness” means, (i) Indebtedness owed by the
Borrower or any Subsidiary to a Wholly-Owned Subsidiary or the Borrower and
(ii) up to an aggregate amount of $100,000,000 of Indebtedness owed by the
Borrower or any Subsidiary to any Subsidiary that is not a Wholly-Owned
Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.14) or (ii) such Recipient changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.11(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(e) and
(d) any U.S. imposed Taxes imposed pursuant to FATCA.

 

“Existing Revolving Credit Agreement” means that certain Credit Agreement, dated
as of April 30, 2013, among the Borrower, the lenders from time to time party
thereto, Bank of America, as administrative agent, and the other agents and
arrangers from time to time party thereto, as the same may be amended, restated
and otherwise modified from time to time.

 

“Existing Term Credit Agreement” means that certain Term Credit Agreement, dated
as of April 15, 2014, among the Borrower, the lenders from time to time party
thereto, Bank of America, as administrative agent, and the other agents and
arrangers from time to time party thereto, as the same may be amended, restated
and otherwise modified from time to time.

 

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate Closing Date Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans (including Incremental Loans) of all
Lenders outstanding at such time.  As of the Closing Date, the Facility is
$350,000,000.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant thereto, including any intergovernmental agreements and any rules or
guidance implementing such intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding

 

10

--------------------------------------------------------------------------------


 

such day; provided that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letters” means, collectively, (a) that certain fee letter, dated as of
July 22, 2015, by and among Bank of America, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Borrower and (b) each other fee letter entered into
between, respectively, the Borrower and each other Book Runner.

 

“Financial Statements” is defined in Section 4.1.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means, without duplication, distributions due and payable
directly or indirectly to the Borrower (in the case of indirect ownership by the
Borrower through Subsidiaries with third-party shareholders, giving effect to
the allocable share of the Borrower) by and from an Investment Firm under the
Revenue Sharing Agreement applicable to such Investment Firm, including the
Borrower’s direct or indirect allocated share of “Free Cash Flow” or “Owners’
Allocation” as such terms are defined in certain Revenue Sharing Agreements.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

11

--------------------------------------------------------------------------------


 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Impacted Loans” is defined in Section 3.7.

 

“Increase Effective Date” is defined in Section 2.3(c).

 

“Increasing Lender” is defined in Section 2.3(b).

 

“Incremental Commitment” shall mean any Increasing Lender’s commitment to make
any Incremental Loans pursuant to Section 2.3.

 

“Incremental Loans” shall mean, with respect to each Increasing Lender, any
incremental loan made by such Increasing Lender pursuant to Section 2.3 in
accordance with its Incremental Commitment.

 

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP: (a) all indebtedness of such Person for borrowed money or
for the deferred purchase price of

 

12

--------------------------------------------------------------------------------


 

property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person under
Financing Leases, (d) all obligations of such Person, contingent or otherwise,
as an account party or applicant under or in respect of bankers’ acceptances,
letters of credit, bank guarantees, surety bonds or similar facilities issued or
created for the account of such Person, (e) all liabilities secured by any Lien
on any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (f) all net obligations of such
Person under interest rate, commodity, foreign currency and financial markets
swaps, options, futures and other hedging obligations (valued, at such date, in
accordance with the Borrower’s customary practices, as approved by its
independent certified public accountants), (g) all Guarantee Obligations of such
Person in respect of any Indebtedness (as defined above) of any other Person,
and (h) all Indebtedness (as defined above) of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

 

For purposes of the foregoing definition (including for purposes of Section 7.1,
Section 7.2 and Section 7.3(h)), (A) with regard to a Subsidiary, the term
“Indebtedness” shall include only a percentage of Indebtedness incurred by such
Subsidiary equal to the percentage of the Borrower’s direct and indirect
ownership interest in such Subsidiary and (B) with regard to the Borrower or any
Subsidiary, the term “Indebtedness” shall include, after any reduction in
accordance with the foregoing clause (A), only a percentage of Indebtedness
incurred by the Borrower or such Subsidiary and owed to another Subsidiary that
is not a Wholly-Owned Subsidiary equal to the percentage of the minority
interest not owned, directly or indirectly, by the Borrower.  For the avoidance
of doubt, the term “Indebtedness” shall not include (i) Synthetic Lease
Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations, or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

 

The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) any of (x) such payment is secured by
any Lien on assets of the Borrower, (y) such payment is to be made by a
Subsidiary, or (z) such payment is not made within five (5) Business Days of
when due.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” is defined in Section 10.5(b).

 

“Interest Payment Date” means (a) as to any ABR Loan, (i) the last Business Day
of each March, June, September and December and (ii) the Termination Date (or
such earlier date on which the Loans become due and payable pursuant to
Section 8.1), (b) as to any Eurodollar Loan, (i) the last day of each Interest
Period therefor, (ii) if any Interest Period is longer than

 

13

--------------------------------------------------------------------------------


 

three (3) months, each three-month anniversary of the first day of such Interest
Period, (iii) the date of any prepayment thereof and (iv) the Termination Date
(or such earlier date on which the Loans become due and payable pursuant to
Section 8.1).

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)                                     initially, the period commencing on the
Borrowing Date with respect to such Eurodollar Loan or on the date on which an
ABR Loan is converted into a Eurodollar Loan and ending one week or one, two,
three or six months thereafter, in each case, subject to availability (or such
other period as is requested by the Borrower and consented to by all Lenders and
the Administrative Agent), as selected by the Borrower in its Borrowing Notice
or Conversion/Continuation Notice, as the case may be, given with respect
thereto; and

 

(ii)                                  thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one week or one, two, three or six months thereafter, in each
case, subject to availability (or such other period as is requested by the
Borrower that is twelve months or less and consented to by all Lenders and the
Administrative Agent), as selected by the Borrower in its
Conversion/Continuation Notice given with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)                                 if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(2)                                 the Borrower may not select any Interest
Period that would extend beyond the scheduled Termination Date; and

 

(3)                                 unless otherwise agreed by the Borrower, all
Lenders and the Administrative Agent, any Interest Period (other than a one week
Interest Period) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires a direct or indirect interest in such other
Person) and in which the Borrower, directly or indirectly, has purchased or

 

14

--------------------------------------------------------------------------------


 

otherwise acquired, or has entered into an agreement to purchase or otherwise
acquire, Capital Stock or other interests entitling the Borrower, directly or
indirectly, to a share of five percent (5.00%) or more of the revenues, earnings
or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Joinder Agreement” is defined in Section 2.3(b).

 

“Junior Subordinated Debentures” means (a) the 5.15% Junior Subordinated
Convertible Debentures due October 15, 2037 issued by the Borrower to the
Capital Trust II in exchange for the proceeds of the issuance of the Capital
Securities and certain related common trust securities and (b) any debentures
issued in exchange for the foregoing or in addition to the foregoing so long as
such debentures have economic terms consistent with and substantially similar
to, the terms contained in the foregoing debentures.

 

“Lenders” is defined in the preamble.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $100,000,000) consolidated
unrestricted cash and Cash Equivalents of the Borrower (which cash and Cash
Equivalents shall not, for the avoidance of doubt, include the proceeds of any
Designated Indebtedness), in each case as of such date, to (b) Adjusted
Consolidated EBITDA for the Computation Period ending on (or, if such date is
not the last day of a Computation Period, most recently prior to) such date.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate.”

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes and the Fee Letters.

 

“Loans” means an advance made by any Lender under the Facility (including the
Closing Date Loans and any Incremental Loans made pursuant to Section 2.3).

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its payment obligations under any Loan Document to which it is a party or
(c) the validity or enforceability against the Borrower of any Loan Document to
which it is a party or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

 

“Material Subsidiary” means, at any time, Subsidiaries of the Borrower which,
together with their respective Subsidiaries, individually or in the aggregate,
(a) contribute at least ten percent (10%) of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the Computation Period most recently ended or
(b) constitute at least ten percent (10%) of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the most recently ended
fiscal quarter.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under FAS 123R and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” is defined in Section 2.6(e).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, or any other document made, delivered or
given in connection therewith, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined

 

16

--------------------------------------------------------------------------------


 

in any Revenue Sharing Agreement, Operating Cash Flow shall mean all revenues
other than Free Cash Flow (as defined in this Agreement) for the applicable
Investment Firm.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to , any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment, grant of a
participation, or other transfer (other than an assignment made pursuant to
Section 3.14(a)(i) or (ii)).

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

“Participant Register” is defined in Section 10.6(d).

 

“Participants” is defined in Section 10.6(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

17

--------------------------------------------------------------------------------


 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” is defined in Section 6.2.

 

“Public Lender” is defined in Section 6.2.

 

“Rating Agencies” means S&P, Moody’s and Fitch.

 

“Recipient” means the Administrative Agent, any Lender or any Arranger.

 

“Register” is defined in Section 10.6(c).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders with Commitment Percentages
aggregating more than 50%, disregarding the Commitment Percentage of any
Defaulting Lender.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
the chief financial officer, the general counsel, the chief administrative
officer, the secretary, any executive vice president, any senior vice president
or any vice president of the Borrower or, with respect to any certifications
provided pursuant to Section 6.1(b) or Section 6.2(a), the chief executive
officer, the president, the chief financial officer, any executive vice
president, any senior vice president with financial responsibilities or
treasurer of the Borrower, in each case acting singly, and, solely for purposes
of notices given pursuant to Section 2, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

18

--------------------------------------------------------------------------------


 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue or profits of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other agreement
providing for the distribution of income, revenue, profits or assets of an
Investment Firm.

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
September 22, 2015, among the Borrower, the lenders from time to time party
thereto, Bank of America, as administrative agent, swingline lender and L/C
issuer, and the other agents and arrangers from time to time party thereto, as
the same may be amended, restated and otherwise modified from time to time.

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Shareholder Asset Sale” means any transfer or issuance of the Capital Stock of
any Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders, employees or members (or any entity owned or controlled
by one or more of such Persons) of an Investment Firm which is a Subsidiary or
in which the Borrower or a Subsidiary has an ownership interest or (y) any
Person that shall become a partner, officer, director, shareholder, employee or
member (or any entity owned or controlled by one or more of such Persons) of any
such Investment Firm or Subsidiary upon the consummation of such transfer;
provided that (a) any such transfer is entered into in the ordinary course of
business pursuant to the buy/sell arrangements of affiliate equity interests
entered into in the ordinary course of business, consistent with past practices
of the Borrower and (b) with respect to any transfer of Capital Stock of a
Subsidiary, (i) if prior to such event the Borrower owned, directly or
indirectly, in excess of 50% of the Capital Stock of such Subsidiary, then after
such event the Borrower shall continue to own, directly or indirectly, in excess
of a 50% ownership interest in such Subsidiary, or (ii) if prior to such event
the Borrower (whether directly or through a Wholly-Owned Subsidiary) was the
managing member or general partner (or a Person with similar rights and
obligations) of such Subsidiary, the Borrower (whether directly or through a
Wholly-Owned Subsidiary) shall continue to be the managing member or general
partner (or a Person with similar rights and obligations) of such Subsidiary.

 

19

--------------------------------------------------------------------------------


 

“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
Acquisition of an Investment Firm or in connection with an increase of the
Borrower’s direct or indirect ownership interest in an Investment Firm, in each
case as permitted hereunder, (i) for which the Borrower is directly, primarily
or contingently liable, (ii) the payment of the principal of and interest on
which and other obligations of the Borrower in respect of which are subordinated
to the prior payment in full of the principal of and interest (including post
petition interest whether or not allowed as a claim in any proceeding) on the
Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent and the Lenders hereunder, and (iii) which has (or is
subject to) terms and conditions that are generally consistent with the terms
and conditions of subordination set forth in Exhibit F (with any variation to
such terms and conditions that is adverse to the Lenders being subject to
approval by the Administrative Agent) or otherwise satisfactory in form and
substance to the Required Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means September 30, 2020.

 

“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (including the Loans and purchase money
obligations); provided that Total Indebtedness shall not include:

 

(a)                                 Subordinated Payment Obligations;

 

(b)                                 net obligations under interest rate,
commodity, foreign currency or financial market swaps, options, futures and
other hedging obligations;

 

(c)                                  80% of the Junior Subordinated Debentures;

 

20

--------------------------------------------------------------------------------


 

(d)           to the extent the underlying instruments remain undrawn or to the
extent of the amount of cash collateral provided therefor, obligations in
respect of amounts under outstanding letters of credit, bankers’ acceptances,
bank guarantees, surety bonds and similar arrangements;

 

(e)           Indebtedness of entities in which the Borrower or any Subsidiary
of the Borrower owns a minority interest so long as neither the Borrower nor any
Subsidiary of the Borrower has guaranteed or otherwise become liable for such
Indebtedness; and

 

(f)            Indebtedness (“Designated Indebtedness”) (limited to the portion
thereof which would otherwise be included within Total Indebtedness and limited
to the time periods set forth below) which is incurred by the Borrower for the
purpose (as communicated to the Administrative Agent) of: (i) redeeming,
repaying, repurchasing, retiring or otherwise refinancing other Indebtedness of
the Borrower which is stated to mature or become callable within twelve (12)
months after the incurrence of such Designated Indebtedness (or equity in any
Capital Trust that holds Junior Subordinated Debentures issued by the Borrower
to such Capital Trust, which equity is stated to mature or become callable
within twelve (12) months after the incurrence of such Designated Indebtedness);
(ii) purchasing (by tender or other arrangements) other Indebtedness (or equity
in any Capital Trust that holds Junior Subordinated Debentures issued by the
Borrower to such Capital Trust) of the Borrower within six (6) months of the
incurrence of such Designated Indebtedness; or (iii) financing a portion of the
purchase price for a publicly announced acquisition for which a binding
acquisition agreement has been entered into and which is reasonably expected to
occur within the next six (6) months, so long as: (A) in each case, (1) the
proceeds thereof are maintained in escrow with the Administrative Agent or an
affiliate of an Arranger (pursuant to escrow arrangements reasonably
satisfactory to the Administrative Agent) and (2) such proceeds would only be
released from such escrow to be applied to such redemption, repayment,
repurchase, retirement, refinancing, purchase, or acquisition (or, in the event
such transaction is not consummated, to repay such Designated Indebtedness), and
(B) in the case of any such Designated Indebtedness related to an acquisition,
(1) such Designated Indebtedness may be prepaid by the Borrower in the event the
acquisition is not consummated and (2) such Designated Indebtedness shall only
be so excluded until the earliest to occur of (x) six (6) months after the
incurrence thereof, (y) the date on which such acquisition is consummated, or
(z) fifteen (15) days after it is determined that such acquisition shall not be
consummated.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

21

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” is defined in Section 3.11(e)(ii)(B)(III).

 

“Wholly-Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
is owned, directly or indirectly, by the Borrower; provided that any Subsidiary
shall be deemed a Wholly-Owned Subsidiary if at least 90% of the Capital Stock
of such Subsidiary is owned, directly or indirectly, by the Borrower and any
other Capital Stock of such Subsidiary is owned by the current or former
management of the Borrower.

 

1.2          Other Definitional and Interpretive Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)           When used with reference to a period of time, the word “from”
means “from and including” and the word “to” means “to but excluding”.

 

(c)           The term “including” is not limiting and means “including but not
limited to.”

 

(d)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions and
rules consolidating, amending, replacing, supplementing or interpreting such
statute or regulation; and (iii) references to “fiscal year” and “fiscal
quarter” mean the relevant fiscal period of the Borrower.

 

(e)           Section, subsection, clause, Annex, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(f)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

1.3          Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at December 31, 2014 and the
related audited consolidated statements of income and of cash flows for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, except as
otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or other requirement set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or other requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders);

 

22

--------------------------------------------------------------------------------


 

provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases (whether entered into before or
after the Closing Date) shall continue to be classified and accounted for in the
manner and on a basis consistent with that reflected in the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries for the fiscal
year ended December 31, 2014 for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

1.4          Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Base Rate” or with respect to any
comparable or successor rate thereto (it being understood and agreed that the
foregoing shall not derogate from the Administrative Agent’s responsibilities in
fulfilling its obligations under this Agreement).

 

1.5          U.S. Dollar Currency.  All Loans and payments under this Agreement
shall be in Dollars.

 

1.6          Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.7          Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

SECTION 2.
AMOUNT AND TERMS OF LOANS

 

2.1          Loans.

 

(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make a single loan to the Borrower on the Closing Date in an amount
not to exceed such Lender’s Closing Date Commitment.  The Borrowing on the
Closing Date shall consist of Loans made simultaneously by the Lenders in
accordance with their respective Closing Date Commitments.  Amounts borrowed
under this Section 2.1(a) and repaid may not be reborrowed.

 

(b)           The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

23

--------------------------------------------------------------------------------


 

2.2          Procedure for Borrowing Loans.

 

(a)           The Borrower may borrow Loans on the Closing Date and each
applicable Increase Effective Date; provided that the Borrower shall give
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Borrowing Notice, provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a
Borrowing Notice. Each such Borrowing Notice must be received by the
Administrative Agent prior to 11:00 a.m., (a) three (3) Business Days prior to
the requested Borrowing Date, if all or any part of the requested Loans are to
be initially Eurodollar Loans or (b) on the requested Borrowing Date, if all of
the requested Loans are to be initially ABR Loans; provided, however, that if
the Borrower wishes to request Eurodollar Loans having an Interest Period other
than one week or one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing of Eurodollar Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. 
Not later than 10:00 a.m. three (3) Business Days before the requested date of
such Borrowing of Eurodollar Loans, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each Borrowing Notice
shall specify (i) the amount to be borrowed, (ii) the requested Borrowing Date,
(iii) whether the Borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof and (iv) if the Borrowing is to be entirely or partly of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods for such Eurodollar Loans. 
Each Borrowing of ABR Loans shall be in an amount equal to $1,000,000 or a
higher integral multiple of $100,000, and each Borrowing of Eurodollar Loans
shall be in an amount equal to $5,000,000 or a higher integral multiple of
$1,000,000.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  In the case of
Closing Date Loans, each Lender will make the amount of its Commitment
Percentage of the Borrowing to be made on the Closing Date available to the
Administrative Agent in Same Day Funds for the account of the Borrower at the
Administrative Agent’s Office prior to 1:00 p.m.  In the case of any Incremental
Loans to be made after the Closing Date, each applicable Increasing Lender will
make the amount of its applicable Incremental Commitment of the Incremental
Loans to be made on the relevant Increase Effective Date available to the
Administrative Agent in Same Day Funds for the account of the Borrower at the
Administrative Agent’s Office prior to 1:00 p.m.  Such Borrowing will then be
made available to the Borrower by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.  The failure of any Lender to make a Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation to make available its share of such Borrowing.

 

(b)           Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

24

--------------------------------------------------------------------------------


 

(c)           Each Lender may make any Loan to the Borrower through any Lending
Office, provided that the exercise of this option will not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

2.3          Increase of Facility.  (a)  From and after the Closing Date, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Facility;
provided that the aggregate amount of the Facility after giving effect to any
increases pursuant to this Section 2.3 shall not exceed the Facility in effect
on the date hereof plus $100,000,000.

 

(b)           Each increase in the Facility pursuant to Section 2.3(a) may be
provided by the Lenders or Eligible Assignees designated by the Borrower that
are willing to provide such increase (together with any existing Lender
participating in any such increase, each, an “Increasing Lender”) and to become
Lenders pursuant to a joinder agreement substantially in form of Exhibit J (a
“Joinder Agreement”), pursuant to which such Increasing Lender shall become a
party to this Agreement; provided that any such increases shall be in a minimum
amount of $10,000,000 or a higher integral multiple of $1,000,000.  Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to participate in any such increase in the Facility.

 

(c)           If the Facility is increased in accordance with this Section 2.3,
the Administrative Agent and the Borrower shall determine (i) the effective date
(the “Increase Effective Date”), and (ii) the final allocation of such increase
and Schedule I attached hereto shall be automatically updated to reflect the
same.  The Administrative Agent shall promptly notify the Lenders of the final
allocation of such increase and the Increase Effective Date.

 

(d)           As a condition precedent to such increase, (i) no Default or Event
of Default shall exist and (ii) the Borrower shall (1) deliver to the
Administrative Agent (A) a Joinder Agreement executed by the Borrower and the
applicable Lender(s), and (B) a certificate dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (y) certifying that, before and after giving
effect to such increase no Default or Event of Default exists and (2) pay any
fees to the applicable Persons.  On the applicable Increase Effective Date, the
Facility shall be increased (and the Commitment Percentages adjusted)
accordingly and each Increasing Lender shall make Incremental Loans to the
Borrower in an amount equal to the Incremental Commitment offered by (or, if
applicable, allocated to) such Increasing Lender.

 

(e)           Any increase in the Facility shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Loans (it being
understood that customary arrangement or commitment fees payable to one or more
Arrangers or Increasing Lenders, as the case may be, may be different from those
paid with respect to the Commitment of the Lenders on or prior to the Closing
Date or with respect to any other Increasing Lender in connection with any other
increase in the Facility pursuant to this Section 2.3).  This Section 2.3 shall
supersede any provisions in Section 3.8 or 10.1 to the contrary.

 

25

--------------------------------------------------------------------------------


 

2.4          Fees.

 

(a)           The Borrower shall pay to the Book Runners and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(b)           The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.5          Reduction of Commitments.

 

(a)           The aggregate Closing Date Commitments shall be automatically and
permanently reduced to zero on the Closing Date, such that no additional Loans
in respect thereof will be made after such date.

 

(b)           The aggregate Incremental Commitments shall be automatically and
permanently reduced to zero on the Increase Effective Date applicable thereto
upon the making of such Incremental Loans, such that no additional Loans in
respect thereof will be made after such date.

 

2.6          Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Termination Date (or such earlier date
on which the Loans become due and payable pursuant to Section 8.1) and in any
event shall be in an amount equal to the aggregate principal amount of all Loans
outstanding on such date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount and Type of each Loan made hereunder and each Interest
Period for each Eurodollar Loan, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.  Notwithstanding
anything to the contrary in this Section 2.6, the Borrower, the Administrative
Agent and each Lender shall treat each Person

 

26

--------------------------------------------------------------------------------


 

whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement pursuant to the terms of Section 10.6(c).

 

(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will sign and deliver to such Lender a
promissory note of the Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Note”).

 

2.7          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.5(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.5(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 10.5(c).

 

SECTION 3.       
GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1          Optional Prepayments.  The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay the Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Loans, and (B) on the date of prepayment of ABR Loans; (ii) any
prepayment of Eurodollar Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of ABR
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Commitment Percentage of such
prepayment.  The Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein
(unless such notice expressly conditions such prepayment upon consummation of a
refinancing transaction, disposition or other transaction which is contemplated
to result in prepayment of the Loans, in which event such notice may be
revocable or conditioned upon such consummation).  Any prepayment of a
Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to
Section 3.12.  Subject to Section 3.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Commitment
Percentages.

 

3.2          [Intentionally Omitted].

 

3.3          Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert (i) Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two (2) Business Days’ prior irrevocable notice,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto and (ii) ABR

 

27

--------------------------------------------------------------------------------


 

Loans to Eurodollar Loans by giving the Administrative Agent at least three
(3) Business Days’ prior irrevocable notice, in each case of clauses (i) and
(ii), which notice may be given by (A) telephone or (B) a
Conversion/Continuation Notice, provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a
Conversion/Continuation Notice.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent (which notice may be given by
(i) telephone or (ii) a Conversion/Continuation Notice, provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Conversion/Continuation Notice), in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loan.  Each such
Conversion/Continuation Notice must be received by the Administrative Agent not
later than three (3) Business Days prior to the requested date of any
continuation of Eurodollar Loans.

 

(c)           Any such Conversion/Continuation Notice converting Loans to or
continuing Loans as Eurodollar Loans shall specify the length of the initial
Interest Period or Interest Periods therefor.  Upon receipt of any such notice,
the Administrative Agent shall promptly notify each Lender thereof, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans as described in this subsection.  All or any part of
outstanding Eurodollar Loans and ABR Loans may be converted or continued as
provided herein; provided that (x) no Loan may be converted into or continued as
a Eurodollar Loan when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined that such a
conversion or continuation is not appropriate, and in such event such Eurodollar
Loans may be converted to ABR Loans on the last day of the then current Interest
Period with respect thereto, (y) if the Borrower fails to give such notice with
respect to a Eurodollar Loan or if such conversion or continuation is not
permitted, then such Eurodollar Loan shall be automatically converted to an ABR
Loan on the last day of such then expiring Interest Period and (z) if the
Borrower gives a notice of continuation but fails to specify the applicable
Interest Period, then the Borrower shall be deemed to have requested a one-month
Interest Period.

 

3.4          Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a higher integral multiple of $1,000,000.  In no event shall there be more than
ten (10) Tranches of Eurodollar Loans outstanding at any time.

 

3.5          Interest Rates and Payment Dates.

 

(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.

 

28

--------------------------------------------------------------------------------


 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)           If any amount payable by the Borrower under any Loan Document is
not paid when due (after any applicable grace period), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.  Furthermore,
upon the request of the Required Lenders, at any time an Event of Default
exists, the Borrower shall pay interest on the Loans at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 3.5(c) shall be
payable from time to time on demand.

 

3.6          Computation of Interest and Fees.

 

(a)           Interest based on the ABR (including the ABR determined by
reference to the Eurodollar Rate) shall be calculated on the basis of a year of
365 (or, if applicable, 366) days and for the actual number of days elapsed. 
All other interest and all fees shall be calculated on the basis of a year of
360 days and for the actual number of days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate.  Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurodollar Reserve Percentage shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of the effective date and the amount of each such
change in the ABR or the Eurodollar Reserve Percentage.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 3.5(a).

 

3.7          Inability to Determine Interest Rate.  If in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof, (a) 
the Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed ABR Loan (in each case with respect to
clause (a) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended (to the extent of the affected
Eurodollar Loans or Interest Periods) and (y) in the event of a

 

29

--------------------------------------------------------------------------------


 

determination described in the preceding sentence with respect to the Eurodollar
Rate component of the ABR, the utilization of the Eurodollar Rate component in
determining the ABR shall be suspended, in each case until the Administrative
Agent upon the instruction of the Required Lenders revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurodollar Loans (to the extent
of the affected Eurodollar Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for ABR Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

3.8          Pro Rata Treatment and Payments.

 

(a)           Except as provided in Sections 2.3 and 3.8(c), (i) the Borrowing
of Closing Date Loans by the Borrower from the Lenders hereunder shall be made
pro rata according to the respective Commitment Percentages of the Lenders and
(ii) the Borrowing of Incremental Loans by the Borrower from the applicable
Increasing Lenders shall be made pro rata according to the respective
Incremental Commitments of such Increasing Lenders.  Subject to Sections 2.3 and
3.8(c) or otherwise as expressly provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.

 

(b)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 12:00 noon on the due date thereof (and funds received
after that time shall be deemed to have been received on the next succeeding
Business Day).  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt (and if such payment is received prior to 12:00
noon on the same day) in like funds as received.  If any payment hereunder
becomes due and payable on a day other than a Business Day, the due date for
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension and such extension of time

 

30

--------------------------------------------------------------------------------


 

shall in such case be included in the computation of payment of interest or
fees, as the case may be.

 

(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Loans (or, in
the case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.1) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans.  If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.  A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.

 

(d)           The provisions of Section 3.8(a) shall not be construed to apply
to any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
and reallocation of funds arising from the existence of a Defaulting Lender as
set forth in Section 3.15).

 

3.9          Illegality.  If any Lender reasonably determines that any
Requirement of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
perform any of its obligations hereunder or make, maintain or fund or charge
interest with respect to any Loan or to determine or charge

 

31

--------------------------------------------------------------------------------


 

interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Loan or to make or continue to make Eurodollar
Loans or to convert ABR Loans to Eurodollar Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the ABR, the interest rate on the ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest rate on
the ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
together with such amounts, if any, as may be required pursuant to Section 3.12.

 

3.10        Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” and (C) Connection Income Taxes) on its loans,
loan principal, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

32

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly (and in any event within ten (10) days
after receipt of a certificate in accordance with Section 3.10(c)) pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Lender in good faith to be material, then the Borrower shall promptly (and
in any event within ten (10) days after receipt of a certificate in accordance
with Section 3.10(c)), pay to such Lender such additional amount or amounts as
will fairly compensate such Lender for such reduction in the return on capital.

 

(c)           If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 3.10, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled; provided that no additional amount shall be payable under this
Section 3.10 for a period longer than nine (9) months prior to such notice to
the Borrower.  A certificate as to any additional amounts payable pursuant to
this Section 3.10 submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
agreements in this Section 3.10 shall survive for a period of one year after the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.  In determining whether to make a claim, and
calculating the amount of compensation, under this Section 3.10, each Lender
shall apply standards that are not inconsistent with those generally applied by
such Lender in similar circumstances.

 

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, and
(ii) all rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, for all purposes of this
Agreement, be deemed to be adopted subsequent to the Closing Date.

 

33

--------------------------------------------------------------------------------


 

3.11        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable laws.  If any applicable laws
(as determined in the good faith discretion of the Administrative Agent) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Borrower, then the Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.

 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.11) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(iii)          If the Borrower or the Administrative Agent shall be required by
any applicable laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.11) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above and without duplication of other amounts
payable by the Borrower under this Section 3.11, the Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

34

--------------------------------------------------------------------------------


 

(c)           Tax Indemnifications.

 

(i)            The Borrower shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.11) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.11(c)(ii) below.  To the extent that the Borrower makes an
indemnity payment to the Administrative Agent pursuant to the preceding sentence
(a “Back-Up Indemnity Payment”) on account of any obligation of any Lender under
clauses (y) and (z) of Section 3.11(c)(ii) below, the Administrative Agent shall
(subject to any internal policy limitations and applicable law and to the extent
any such action is not adverse to the interests of the Administrative Agent (as
determined by the Administrative Agent, in its reasonable discretion)) use
reasonable efforts to exercise its set-off rights described in the last sentence
of Section 3.11(c)(ii) below to collect the applicable Back-Up Indemnity Payment
amount from the applicable Lender (to the extent that (A) such Lender has not
already reimbursed the Administrative Agent for such amounts and (B) the
Administrative Agent shall have received payment in full of all amounts required
under Section 3.11(c)(ii) below with respect to such Lender) and shall pay the
amount so collected (and/or received from the applicable Lender) to the Borrower
net of any reasonable expenses incurred by the Administrative Agent in its
efforts to collect (through set-off or otherwise) such amounts from such
Lender.  Each Lender authorizes the Administrative Agent to effect such set-off
and to make such payment to the Borrower.

 

(ii)           Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under

 

35

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.11, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.11(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender  (it being understood that a Lender’s provision of any information that,
at the time such information is being provided, is required by any U.S. federal
income tax withholding form that such Lender is otherwise required to complete
pursuant to this Section 3.11(e), shall not be considered prejudicial to the
position of such Lender).  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; provided, however,
that if the Lender is a disregarded entity for U.S. federal income tax purposes,
it shall provide the appropriate withholding form of its owner (together with
appropriate supporting documentation);

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or W-8BEN-E, as
applicable); or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN (or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9 certifying
that such beneficial owner is exempt from U.S. federal backup withholding tax,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender

 

37

--------------------------------------------------------------------------------


 

is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.11 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification,
provide such successor form or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of

 

38

--------------------------------------------------------------------------------


 

any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.11, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.11 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)           Additional Amounts.  If the Administrative Agent or any Lender
becomes entitled to claim any additional amounts from the Borrower pursuant to
this Section 3.11, it shall promptly notify the Borrower (with, in the case of a
Lender, a copy to the Administrative Agent) of the event by reason of which it
has become so entitled; provided that additional amounts shall only be payable
by the Borrower under this Section 3.11 if the Borrower receives written notice
from a Lender or the Administrative Agent within nine (9) months of the
Administrative Agent or such Lender first having knowledge of such additional
amounts; provided, however, that if the circumstances giving rise to such claim
have a retroactive effect, then such nine-month period shall be extended to
include the period of such retroactive effect.

 

(h)           Survival.  Each party’s obligations under this Section 3.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender.  The agreements in
this Section 3.11 shall survive for a period of one (1) year after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

3.12        Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a Borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto.  Such indemnity
shall be limited to an amount equal to the excess, if any, of (i) the amount of
interest which would have accrued on the amount

 

39

--------------------------------------------------------------------------------


 

so prepaid, or not so prepaid, borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to prepay, borrow, convert
or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

3.13        Change of Lending Office.  Each Lender agrees that if it makes any
demand for payment under Section 3.10, or requires the Borrower to pay any
Indemnified Taxes, or if any adoption or change of the type described in
Section 3.9 shall occur with respect to it, it will use reasonable efforts
(consistent with its internal policy of general applicability and legal and
regulatory restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its reasonable sole discretion) to
designate a different Lending Office if the making of such a designation would
reduce or obviate the need for the Borrower to make payments under Section 3.10
or 3.11, or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

 

3.14        Replacement of Lenders.

 

(a)           If any Lender (i) makes any demand for payment under Section 3.10
or requires the Borrower to pay any Indemnified Taxes, and, in each case, such
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 3.13, (ii) becomes subject to an event described in
Section 3.9 and such Lender has declined or is unable to designate a different
Lending Office in accordance with Section 3.13, (iii) does not consent to a
proposed amendment or supplement to, or waiver of or other modification of, this
Agreement that (A) requires the approval of all Lenders (or all affected
Lenders) and (B) has been approved by the Required Lenders, or (iv) is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.10 and 3.11) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(iv);

 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12) from the assignee (to the extent of
such outstanding

 

40

--------------------------------------------------------------------------------


 

principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless (I) all other Lenders that did not consent to the
relevant amendment, supplement, waiver or modification are concurrently required
to assign all of their interests, rights and obligations hereunder and (II) all
such applicable Eligible Assignees shall have consented to the relevant
amendment, supplement, waiver or modification; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)           A Lender shall not be required to make any assignment and
delegation pursuant to this Section 3.14 if, prior thereto (as a result of a
waiver by such Lender or otherwise), the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

3.15        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.1.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.  Any payments, prepayments or other

 

41

--------------------------------------------------------------------------------


 

amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 3.15(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Defaulting Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

SECTION 4.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1          Financial Condition.  The Borrower has heretofore furnished to each
Lender copies of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2014 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP (the “Financial Statements”). 
The Financial Statements present fairly, in all material respects, the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at December 31, 2014 and present fairly, in all material
respects, the consolidated results of their operations and their consolidated
cash flows for the fiscal year then ended.  The Financial Statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the period involved.  Except as set forth
on Schedule 4.1, neither the Borrower nor any consolidated Subsidiary had, at
December 31, 2014 or at the date hereof, any material liability, contingent or
otherwise, which is not reflected in the foregoing statements or in the notes
thereto.  Except as set forth on Schedule 4.1, during the period from
December 31, 2014 through the date hereof there has been no sale, transfer or
other disposition by the Borrower or any of its consolidated Subsidiaries of any
material part of its business or property and no purchase or other acquisition
of any business or property (including any capital stock of any other Person)
material in relation to the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as of December 31, 2014.

 

4.2          No Change.  Since December 31, 2014, except as set forth in the
Financial Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.

 

4.3          Existence; Compliance with Law.  The Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b)

 

42

--------------------------------------------------------------------------------


 

has the power and authority, and the legal right, to own and operate its
material properties, to lease the material properties it operates as lessee and
to conduct the businesses in which it is currently engaged, (c) is duly
qualified as a foreign corporation, partnership or limited liability company, as
applicable, and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect and (d) is in compliance
with its certificate of incorporation and by-laws or other similar
organizational or governing documents and with all Requirements of Law, except
to the extent that the failure to comply therewith could not, in the aggregate,
have a Material Adverse Effect.

 

4.4          Power; Authorization; Enforceable Obligations.  The Borrower has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party.  The Borrower has the corporate power and authority, and the legal right
to borrow hereunder and has taken all necessary corporate action to authorize
such borrowings on the terms and conditions of this Agreement and any Notes.  No
consent or authorization of, filing with, notice to or other act by or in
respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of any Loan Documents against the
Borrower, to which it is a party.  This Agreement has been, and each other Loan
Document to which the Borrower is a party will be when delivered, duly executed
and delivered by the Borrower.  This Agreement constitutes, and each other Loan
Document when delivered will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5          No Legal Bar.  The execution, delivery and performance by the
Borrower of each Loan Document, the borrowings hereunder and the use of the
proceeds thereof will not violate its certificate of incorporation or by-laws,
Requirements of Law or Contractual Obligations applicable to the Borrower or any
of its Subsidiaries, except for such violations of Requirements of Law or
Contractual Obligations which could not, singly or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and will not result in, or
require, the creation or imposition of any Lien on any of the properties or
revenues of the Borrower pursuant to any such certificate of incorporation,
by-laws, Requirement of Law or Contractual Obligation, except pursuant to this
Agreement and the other Loan Documents.

 

4.6          No Material Litigation.  No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of its or their respective properties or revenues
which could reasonably be expected to have a Material Adverse Effect.

 

4.7          No Default.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

43

--------------------------------------------------------------------------------


 

4.8          Federal Regulations.  (a)  “Margin stock” (within the meaning of
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge or any similar restriction hereunder.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U.

 

(b)           The Borrower is not subject to regulation under any federal or
state statute or regulation (other than Regulation X of the FRB) which limits
its ability to incur Indebtedness.

 

4.9          ERISA.

 

(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state laws, except such noncompliance that
could not reasonably be expected to have a Material Adverse Effect.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that  could reasonably be expected to have a Material
Adverse Effect.

 

(c)           Except as would not give rise to a Material Adverse Effect, (i) no
ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

4.10        Investment Company Act; Investment Advisers Act.  (a)  Neither the
Borrower nor any Subsidiary of the Borrower is, or after giving effect to any
Acquisition will be, an “investment company” within the meaning of the
Investment Company Act.

 

(b)           Each Subsidiary and each other Investment Firm is, to the extent
required thereby, duly registered as an investment adviser under the Investment
Advisers Act, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect.  On the date hereof,
the Borrower is not an “investment adviser” within the meaning of

 

44

--------------------------------------------------------------------------------


 

the Investment Advisers Act.  Each Fund which is sponsored by any Subsidiary or
other Investment Firm and which is required to be registered as an “investment
company” under the Investment Company Act is duly registered as such thereunder,
except to the extent the failure to be so registered could not reasonably be
expected to have a Material Adverse Effect.

 

(c)           Each of the Borrower, each Subsidiary and each other Investment
Firm is duly registered, licensed or qualified as an investment adviser or
broker-dealer in each state of the United States where the conduct of its
business requires such registration, licensing or qualification and is in
compliance in all material respects with all federal and state laws requiring
such registration, licensing or qualification, except to the extent the failure
to be so registered, licensed or qualified or to be in such compliance will not
have, in the case of federal laws, or could not reasonably be expected to have,
in the case of state laws, a Material Adverse Effect.

 

4.11        Subsidiaries and Other Ownership Interests.  The Subsidiaries listed
on Schedule 4.11 constitute the only Subsidiaries of the Borrower as at the date
hereof.  As at the date hereof, (a) the Borrower has, directly or indirectly, an
equity or other ownership interest in each Investment Firm and each other Person
listed on Schedule 4.11 and (b) other than as set forth on Schedule 4.11, the
Borrower has no equity or other ownership interest, directly or indirectly, in
any other Person, other than indirect equity or other ownership interests in
Funds.

 

4.12        Use of Proceeds.  The proceeds of the Loans may be used by the
Borrower solely (a) to pay fees and expenses incurred in connection with the
execution and delivery of the Loan Documents, (b) to refinance Indebtedness of
the Borrower under the Existing Revolving Credit Agreement and the Existing Term
Credit Agreement, (c) for working capital, capital expenditures and other
general corporate purposes, (d) to make Acquisitions and other investments
(including acquisitions of additional Capital Stock in Subsidiaries and
Affiliates of the Borrower), (e) to purchase, repay or redeem any debt or equity
of the Borrower or any Subsidiary so long as such purchase, repayment or
redemption is not prohibited by any other provision of this Agreement and (f) to
pay fees and expenses to be incurred in connection with the foregoing.

 

4.13        OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower, any director, officer, employee, agent, affiliate
or representative of the Borrower or any of its Subsidiaries, is, or is owned
50% or controlled by, an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or resident
in a Designated Jurisdiction.

 

4.14        Anti-Corruption Laws.  The Borrower and, to the Borrower’s
knowledge, its Subsidiaries, have conducted their businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar applicable anti-corruption
legislation in other jurisdictions and the Borrower has, and to the Borrower’s
knowledge, its Subsidiaries have, instituted and maintained policies and
procedures designed to promote and achieve compliance in all material respects
with such laws.

 

45

--------------------------------------------------------------------------------


 

SECTION 5.
CONDITIONS PRECEDENT

 

5.1          Conditions to Initial Loans.  The obligation of each Lender to make
its initial Loans hereunder is subject to the satisfaction of the following
conditions precedent:

 

(a)           Loan Documents.  The Administrative Agent shall have received this
Agreement, signed by a Responsible Officer of the Borrower and each Lender.

 

(b)           Notes.  The Administrative Agent shall have received, for the
account of each Lender that has requested the same, a Note made by the Borrower
conforming to the requirements of this Agreement, signed by a Responsible
Officer of the Borrower.

 

(c)           Borrower Certificate.  The Administrative Agent shall have
received a certificate of the Borrower, dated the Closing Date, substantially in
the form of Exhibit B, with appropriate insertions and attachments, signed by a
Responsible Officer.

 

(d)           Corporate Proceedings of the Borrower.  The Administrative Agent
shall have received a copy of resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Borrower authorizing (i) the execution, delivery and performance of the Loan
Documents to which it is a party, and (ii) the borrowings contemplated
hereunder, in each case certified by the Secretary or an Assistant Secretary or
other Responsible Officer of the Borrower as of the Closing Date, which
certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

 

(e)           Incumbency Certificate.  The Administrative Agent shall have
received a certificate of the Borrower, dated the Closing Date, as to the
incumbency and signatures of the Responsible Officers of the Borrower signing
any Loan Document, reasonably satisfactory in form and substance to the
Administrative Agent, signed by the Secretary or any Assistant Secretary and any
other Responsible Officer of the Borrower.

 

(f)            Corporate Documents.  The Administrative Agent shall have
received true and complete copies of the certificate of incorporation and
by-laws of the Borrower, certified as of the Closing Date as complete and
correct copies thereof by the Secretary or an Assistant Secretary or other
Responsible Officer of the Borrower.

 

(g)           Fees.  All fees payable by the Borrower to the Administrative
Agent, the Book Runners and any Lender on or prior to the Closing Date pursuant
to this Agreement or pursuant to the Fee Letters shall have been paid in full,
in each case in the amounts and on the dates set forth herein or therein.

 

(h)           Attorney Costs.  The Administrative Agent shall have received
evidence of payment or reimbursement by the Borrower of all Attorney Costs of
the Administrative Agent to the extent invoiced at least two (2) Business Days
prior to the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute the Administrative Agent’s reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that

 

46

--------------------------------------------------------------------------------


 

such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(i)            Legal Opinion.  The Administrative Agent shall have received the
legal opinion of Ropes & Gray LLP, counsel to the Borrower, substantially in the
form of Exhibit C.  Such legal opinion shall cover such other matters incident
to the transactions contemplated by this Agreement as the Administrative Agent
may reasonably require.

 

(j)            Lien Searches.  The Administrative Agent shall have received the
results of a recent search, by a Person satisfactory to the Administrative
Agent, of Uniform Commercial Code lien filings which may have been filed with
respect to personal property of the Borrower and the results of such search
shall be reasonably satisfactory to the Administrative Agent.

 

(k)           Payoff Letters.  The Administrative Agent shall have received
payoff letters evidencing that the Indebtedness under the Existing Revolving
Credit Agreement and the Existing Term Credit Agreement has been or concurrently
with the Closing Date is being repaid in full and the commitments thereunder
have been or concurrently with the Closing Date are being terminated.

 

(l)            No Default, etc.  The conditions precedent to the making of a
Loan set forth in Section 5.2(a) and (b) shall be satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.2          Conditions to Each Loan.  The agreement of each Lender to make any
Loan (excluding any request for a conversion of Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the satisfaction of the
following conditions precedent:

 

(a)           Representations and Warranties.  Each representation and warranty
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date; provided that (i) representations and warranties made with reference
to a specific date shall remain true and correct in all material respects as of
such date only and (ii) representations and warranties shall not be required to
remain true to the extent changes have resulted from actions permitted
hereunder.

 

(b)           No Default.  No Default shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made on such date.

 

(c)           Borrowing Notice.  The Administrative Agent shall have received a
Borrowing Notice in accordance with the requirements hereof.

 

47

--------------------------------------------------------------------------------


 

Each Borrowing Notice submitted by the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date thereof that the
conditions contained in this Section 5.2 have been satisfied.

 

SECTION 6.
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices or, other than during the
continuance of an Event of Default, visitation and inspection rights) shall
cause each of its Subsidiaries to:

 

6.1          Financial Statements.  Furnish to the Administrative Agent (which
shall promptly furnish to the Lenders):

 

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year, copies of the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and the related
consolidated statements of income and consolidated statements of retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year and reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b)           as soon as available, but in any event not later than 60 days
after the end of each of the first three quarterly periods of each fiscal year,
copies of the unaudited consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year-end
adjustments and the absence of footnotes).

 

6.2          Certificates; Other Information.  Furnish to the Administrative
Agent (which shall promptly furnish to the Lenders):

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), (i) a duly completed Compliance
Certificate, completed as of the end of the most recent fiscal quarter and
signed by a Responsible Officer (A) stating that, to the best of such
Responsible Officer’s knowledge, no Default exists, except as specified in such
certificate; (B) containing a computation of each of the financial ratios and
restrictions set forth in Section 7.1; and (C) containing a calculation of Total
Indebtedness less the aggregate amount of cash and Cash Equivalents permitted to
be deducted therefrom pursuant to the definition of the “Leverage

 

48

--------------------------------------------------------------------------------


 

Ratio”(which delivery may be by electronic communication including fax or email
and shall be deemed to be an original authentic counterpart thereof for all
purposes); and

 

(b)           promptly, such additional consolidated financial and other
consolidated information and documents (including a copy of any debt instrument,
security agreement or other material contract to which the Borrower may be
party) as any Lender may, through the Administrative Agent, from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or a website sponsored by the
Administrative Agent); or (iii) on which such documents are filed with the
Securities and Exchange Commission; provided that the Borrower (or any third
party service provider authorized by the Borrower) shall notify (which may be by
facsimile or electronic mail (including, without limitation, automatic
electronic mail by any such authorized service provider)) the Administrative
Agent of the posting of any such documents that are filed with the Securities
and Exchange Commission.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by any Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such securities.  The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered with the Securities and Exchange Commission or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided that to the extent such Borrower Materials constitute information
subject to the confidentiality provisions in Section 10.15, they shall be
treated as set forth in Section 10.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform

 

49

--------------------------------------------------------------------------------


 

designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

 

6.3          Payment of Taxes.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes and
other governmental levies that are material to the Borrower and its Subsidiaries
on a consolidated basis, except (i) where the amount or validity thereof is
currently being contested in good faith by appropriate actions and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the applicable Subsidiary, as the case may be, and (ii) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.4          Conduct of Business and Maintenance of Existence.  (a)  Continue to
engage in business of the same general type as now conducted and purported to be
conducted by it and activities reasonably related or complementary thereto;
(b) preserve, renew and keep in full force and effect its corporate existence
and take all reasonable action to maintain all rights, registrations, licenses,
privileges and franchises necessary or desirable in the normal conduct of its
business (including all such registrations under the Investment Advisers Act and
all material investment advisory agreements, distribution agreements and
shareholding and other administrative servicing contracts), except, in the case
of this clause (b), (i) as otherwise permitted by Section 7.4 and (ii) for
failures that individually and in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and (c) comply, and to the extent reasonably
within its control, cause each Investment Firm and Fund (which is sponsored by
an Investment Firm) to comply, with all Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.5          Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance or maintain self-insurance on its property in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and furnish to the Administrative Agent, upon request, full
information as to the insurance carried.

 

6.6          Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries, in
all material respects in conformity with all Requirements of Law and sufficient
to permit the preparation of financial statements in accordance with GAAP, shall
be made of all dealings and transactions in relation to its business and
activities, except, in the case of Requirements of Law, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent (or, if an Event of Default
has occurred and is continuing, any Lender) to visit and inspect any of the
properties, and examine and make abstracts from any of the books and records, of
the Borrower or, solely during the existence of an Event of Default, any

 

50

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower at any reasonable time and upon at least three
(3) days’ prior notice or such lesser period of time as may be acceptable to the
Borrower or, solely during the existence of an Event of Default, the relevant
Subsidiary, as the case may be, and to discuss the business, operations,
properties and financial and other condition of the Borrower or, solely during
the existence of an Event of Default, any of its Subsidiaries with officers and
employees of the Borrower or such Subsidiary, as the case may be, and with its
independent certified public accountants; provided that, (i) excluding any such
visits and inspections which occur during the continuation of an Event of
Default, only one such visit and inspection may be conducted during any calendar
year and (ii) excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.6.  Notwithstanding anything to the contrary in this Section 6.6, none
of the Borrower or, if applicable, any of the Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

 

6.7          Notices.  Promptly after obtaining knowledge thereof, notify the
Administrative Agent (which shall promptly notify the Lenders) of:

 

(a)           the occurrence of any Default;

 

(b)           any litigation, proceeding or, if known to the Borrower,
investigation which may exist at any time between the Borrower or any Subsidiary
and any Governmental Authority, which in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event which could result in a material
liability to the Borrower or a Material Subsidiary; and

 

(d)           any public announcement by any Rating Agency of a change in its
rating of the Borrower’s non-credit-enhanced, senior unsecured long-term debt.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8          Anti-Corruption Laws.  Conduct its businesses in compliance in all
material respects with, and use commercially reasonable efforts to cause its
Subsidiaries to conduct their businesses in compliance in all material respects
with, the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or any other similar applicable anti-corruption legislation in another
jurisdiction.

 

51

--------------------------------------------------------------------------------


 

SECTION 7.
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not directly or indirectly:

 

7.1          Financial Condition Covenants.

 

(a)           Interest Coverage Ratio.  Permit the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense for any Computation Period to be
less than 3.00 to 1.00.

 

(b)           Leverage Ratio.  Permit the Leverage Ratio to exceed 3.25 to 1.00
as of the last day of any Computation Period.

 

7.2          Limitation on Priority Debt.  Permit any Subsidiary to create,
incur or assume any Indebtedness (other than Excluded Intercompany
Indebtedness), unless the aggregate amount (at the time of such creation,
incurrence or assumption) of (x) such Indebtedness, taken together with all
other Indebtedness of Subsidiaries (other than Excluded Intercompany
Indebtedness) plus (y) all Indebtedness of the Borrower secured by any Lien
incurred by the Borrower (other than Liens, if any, securing the Obligations)
does not exceed the greater of (i) $300,000,000 and (ii) 30% of Consolidated
EBITDA for the most recent period of four consecutive fiscal quarters of the
Borrower for which consolidated financial statements are available (or are
required to be delivered pursuant to Section 6.1 hereof).

 

7.3          Limitation on Liens.  Create, incur, or assume any Lien upon any of
the Borrower’s property, assets or revenues, whether now owned or hereafter
acquired, except for:

 

(a)           Liens for taxes, assessments and other governmental charges not
yet due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower, in conformity with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings;

 

(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower;

 

52

--------------------------------------------------------------------------------


 

(f)            Liens arising by reason of any judgment, decree or order of any
court or other Governmental Authority, (i) if appropriate legal proceedings
which have been initiated for the review of such judgment, decree or order are
being diligently prosecuted and shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired or
(ii) if such judgment, decree or order shall have been discharged within 45 days
of the entry thereof or execution thereof has been stayed pending appeal;

 

(g)           Liens securing the Obligations; and

 

(h)           Liens securing Indebtedness; provided that in no event shall the
aggregate amount of (x) all such secured Indebtedness of Borrower (at the time
of creation, incurrence or assumption of such secured Indebtedness or the
granting of Liens to secure existing Indebtedness) plus (y) all Indebtedness of
Subsidiaries (other than Excluded Intercompany Indebtedness) exceed the greater
of (i) $300,000,000 and (ii) 30% of Consolidated EBITDA for the most recent
period of four consecutive fiscal quarters of the Borrower for which
consolidated financial statements are available (or are required to be delivered
pursuant to Section 6.1 hereof).

 

7.4          Limitation on Fundamental Changes.

 

(a)           Permit any Subsidiary to enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), unless (i) following any such merger, consolidation
or amalgamation, such Subsidiary continues as the surviving Person, (ii) such
merger, consolidation or amalgamation is with the Borrower and the Borrower
continues as the surviving Person, (iii) such merger, consolidation or
amalgamation occurs among Subsidiaries, with a Subsidiary continuing as the
surviving Person, (iv) in connection with any liquidation, wind-up or
dissolution, the relevant Subsidiary sells, disposes or otherwise distributes
all of its assets to the Borrower and/or another Subsidiary and each other
holder of such relevant Subsidiary’s Capital Stock ratably according to their
respective holdings of the type of Capital Stock (or according to any applicable
governing document or management agreement) in respect of which such sale,
disposition or distribution is being made, (v) any merger, sale, disposition or
distribution of or by any Subsidiary, to the extent such transaction is
permitted by Section 7.5, or (vi) any liquidation, wind-up or dissolution of a
Subsidiary that, in the Borrower’s good faith determination, is in the
Borrower’s best interest and could not reasonably be expected to have a Material
Adverse Effect.

 

(b)           Enter into any merger, consolidation or amalgamation or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), unless
following any such merger, consolidation or amalgamation, the Borrower continues
as the surviving Person.

 

7.5          Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose, or permit any Subsidiary to convey, sell, lease,
assign, transfer or otherwise dispose, (including, in each case, in connection
with sale leaseback transactions) of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or issue or sell any shares of such Subsidiary’s Capital Stock to any
Person other than the Borrower or any Wholly-Owned Subsidiary, except:

 

(a)           the sale or other disposition of property in the ordinary course
of business;

 

53

--------------------------------------------------------------------------------


 

(b)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;

 

(c)           Shareholder Asset Sales;

 

(d)           the sale of assets at fair value so long as (i) no Default exists
or would result therefrom, (ii) the Borrower is in compliance with the financial
ratios set forth in Section 7.1 on a pro forma basis, and (iii) the assets sold
in reliance on this clause (d) during any fiscal year contributed 30% or less of
Consolidated EBITDA of the Borrower and its Subsidiaries for the immediately
preceding fiscal year; and

 

(e)           transactions permitted by Section 7.4 (other than by reference to
this Section 7.5(e)).

 

7.6          Sanctions.  Directly or indirectly, use the proceeds of any Loan,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions.

 

7.7          Anti-Corruption Laws.  Use the proceeds of any Loan for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar applicable anti-corruption legislation in
other jurisdictions.

 

SECTION 8.
EVENTS OF DEFAULT

 

8.1          Events of Default.  If any of the following events shall occur and
be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder, within five
(5) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)           Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

 

(c)           The Borrower shall default in the observance or performance of any
agreement contained in Section 6.4, 6.7(a) or Section 7; or

 

(d)           The Borrower shall default in the observance or performance of any
other agreement contained herein or in any other Loan Document (other than as
provided in

 

54

--------------------------------------------------------------------------------


 

subsections (a) and (c) of this Section), and such default shall continue
unremedied for a period of thirty (30) days after a Responsible Officer of the
Borrower obtains knowledge thereof; or

 

(e)           Any default shall occur under the terms applicable to any
Indebtedness or Guarantee Obligation (excluding, in each case, the Obligations)
of the Borrower or any Material Subsidiary in an aggregate principal amount (for
all Indebtedness and Guarantee Obligations so affected) exceeding $75,000,000
and such default (i) results from the failure to pay any principal of or
interest on such Indebtedness or Guarantee Obligation when due (subject to any
applicable grace period, but not exceeding thirty (30) days) or (ii) causes, or
permits the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; or

 

(f)            (i)  The Borrower or any Material Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future Debtor Relief
Law, seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower or any Material
Subsidiary shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Borrower or any Material Subsidiary
any case, proceeding under any Debtor Relief Law which (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or
(iii) there shall be commenced against the Borrower or any Material Subsidiary,
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Material
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

 

(g)           (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC, or (ii) the Borrower or any ERISA Affiliate (which is a Material
Subsidiary) fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, in each case of clauses (i) or
(ii), which has, singly or in the aggregate, resulted in a Material Adverse
Effect; or

 

(h)           One or more judgments or decrees shall be entered against the
Borrower or any Material Subsidiary involving in the aggregate a liability (not
paid or fully covered by insurance or indemnification) of $75,000,000 or more,
and all such judgments or decrees shall not have

 

55

--------------------------------------------------------------------------------


 

been vacated, discharged, stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or

 

(i)            (i)  Any Loan Document shall cease, for any reason, to be in full
force and effect, or the Borrower shall so assert, or (ii) the Borrower shall
contest in any manner the validity or enforceability of any Loan Document; or

 

(j)            A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender, and (B) if such event is any other Event of Default, either
or both of the following actions may be taken:  (i) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the commitment of each Lender to make Loans to be terminated, whereupon
such commitments shall be terminated; and (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.

 

8.2          Application of Funds.  After the exercise of remedies provided for
in Section 8.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
(to the fullest extent permitted by any Requirement of Law) the provisions of
Section 3.15 (but without regard to any provision set forth therein for the
benefit of (or affording any rights to) the Borrower or otherwise permitting the
Borrower to direct the application of any proceeds), be applied by the
Administrative Agent in the following order:

 

(a)           First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including all Attorney Costs and
amounts payable under Section 3) payable to the Administrative Agent in its
capacity as such;

 

(b)           Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including all Attorney Costs and amounts payable under
Section 3), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

(c)           Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

56

--------------------------------------------------------------------------------


 

(d)           Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and all other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them; and

 

(e)           Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

 

SECTION 9.
THE ADMINISTRATIVE AGENT

 

9.1          Appointment and Authorization.  Each Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any Subsidiary shall have
rights as a third party beneficiary of any such provision (provided that the
Borrower shall have the rights granted to the Borrower pursuant to Section 9.6).
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Document (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.2          Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.3          Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)           shall not be subject to any fiduciary or other implied duty,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative

 

57

--------------------------------------------------------------------------------


 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

9.4          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed in good faith by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

58

--------------------------------------------------------------------------------


 

9.5          Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.6          Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor, which shall be a “bank” which is a “US person”
(each within the meaning of Treasury Regulations Section 1.441-1) with an office
in the United States, or an Affiliate of any such bank with an office in the
United States, in each case which office shall assume primary withholding
responsibility under Treasury Regulations Section 1.1441-1.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender at the time of such
appointment.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, with
the consent of the Borrower, which consent may not be unreasonably withheld,
appoint a successor, which shall be a “bank” which is a “US person” (each within
the meaning of Treasury Regulations Section 1.441-1) with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, in each case which office shall assume primary withholding
responsibility under Treasury Regulations Section 1.1441-1. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of

 

59

--------------------------------------------------------------------------------


 

any collateral security (if any) held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.11(h), and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (if not already discharged therefrom as provided above).  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them (i) while the retiring or removed Administrative Agent was
acting as Administrative Agent and (ii) after such resignation or removal for as
long as any of them continues to act in any capacity hereunder or under the Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of the Lenders and (B) in respect of any actions
taken in connection with transferring the agency to any successor Administrative
Agent.

 

9.7          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8          Administrative Agent May File Proofs of Claim.  In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable and whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the

 

60

--------------------------------------------------------------------------------


 

Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent hereunder) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Sections 2.4(b) or 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9                               Other Agents; Arrangers and Managers.  None of
the Lenders or other Persons identified on the cover page or signature pages of
this Agreement, or elsewhere herein, as an “Arranger,” “co-syndication agent,”
“co-documentation agent,” “joint book runner,” or “joint lead arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of a Person that is a Lender, those applicable
to all Lenders as such.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

SECTION 10.
MISCELLANEOUS

 

10.1                        Amendments and Waivers.

 

(a)                                 Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (y) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or

 

61

--------------------------------------------------------------------------------


 

the other Loan Documents or any Default and its consequences; provided that no
such waiver and no such amendment, supplement or modification shall (i) reduce
the amount or extend the scheduled date of final maturity of any Loan, or reduce
the stated rate of any interest or fee payable hereunder, or reduce the amount
or extend the scheduled date of any payment of principal, interest, fees or
other amounts due to the Lenders or any scheduled reduction of any Lender’s
Commitment or increase the amount or extend the expiration date of any Lender’s
Commitment or amend the voting percentages of the Lenders or change the
application of any amounts received on account of the Obligations from the
application thereof set forth in Section 8.2, in each case without the consent
of each Lender directly affected thereby, or (ii) amend, modify or waive any
provision of this Section 10.1 without the written consent of all of the
Lenders, or (iii) reduce the percentage specified in the definition of Required
Lenders or change any other provision specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder without the consent of all Lenders or such lower
percentage of Lenders as is specified as being required to amend, waive or
otherwise modify any rights hereunder or under any other Loan Document or make
any determination or grant any consent hereunder or thereunder, or (iv) consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents without the
written consent of all the Lenders, or (v) amend, modify or waive any provision
of Section 10.7(a) without the written consent of all of the Lenders, or
(vi) amend, modify or waive any rights or duties of the Administrative Agent
under this Agreement or any other Loan Document or any provision of Section 9
without the written consent of the then Administrative Agent in addition to the
Lenders required above; provided, further, that a Fee Letter may be amended or
rights or privileges thereunder waived, only in a writing executed by the
parties thereto.  Subject to the provisos in the prior sentence, any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former positions and rights hereunder and under the other Loan
Documents, and any Default waived shall be deemed to be cured and not
continuing; no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

(b)                                 In addition to amendments effected pursuant
to the foregoing paragraph (a), this Agreement shall be amended to include a
prospective Lender as a party hereto upon the execution and delivery of a
Joinder Agreement as contemplated in Section 2.3(b).

 

62

--------------------------------------------------------------------------------


 

10.2                        Notices.

 

(a)                                 Notices Generally.  Unless otherwise
expressly provided herein, all notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission and, subject to subsection (c) below, electronic
communications), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or five (5) days after
being deposited in the mail, postage prepaid, or, in the case of facsimile, when
received with electronic confirmation of receipt, addressed (i) if to the
Borrower or the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.2, (ii) if to any other Lender, as set forth in its Administrative
Questionnaire, and (iii) in the case of any party to this Agreement, to such
other address as such party may designate by notice to the other parties
hereto.  Notwithstanding the foregoing, any notice, request or demand to or upon
the Administrative Agent or the Lenders pursuant to Section 2.2, 3.1, 3.3 or 3.8
shall not be effective until received.  Notices and other communications
delivered through electronic communications to the extent provided in subsection
(c) below, shall be effective as provided in such subsection (c).

 

(b)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms of any telephonic notice, as understood by the recipient, varied
from any confirmation thereof.  The Borrower shall indemnify the Administrative
Agent, the Lenders and each of their respective Related Parties from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

(c)                                  Electronic Communication.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 or Section 3 if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Sections by electronic
communication.  The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email

 

63

--------------------------------------------------------------------------------


 

or communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(e)                                  Change of Address, Etc.  Each of the
Borrower and Administrative Agent may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Requirements of Law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each

 

64

--------------------------------------------------------------------------------


 

of the other Loan Documents, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder through the Termination Date.

 

10.5                        Expenses; Indemnity; Waiver of Damages.

 

(a)                                 Expenses.  The Borrower agrees to pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Related Parties (including Attorney Costs), in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, modification or waiver
of any provision hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including Attorney
Costs of the Administrative Agent and of one counsel (and one local counsel in
each applicable jurisdiction) for all Lenders other than Bank of America, as a
group (and, solely in the event of any actual or reasonably perceived conflict
of interest between any Lenders, one additional counsel (and one additional
local counsel in each applicable jurisdiction) to each group of affected Lenders
similarly situated)) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 Indemnity.  The Borrower agrees to indemnify
the Administrative Agent (and any sub-agent thereof), each Arranger and each
Lender, and each Related Party of any of the foregoing Persons (each such
Person, an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including
Attorney Costs) incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Indemnitee) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by the

 

65

--------------------------------------------------------------------------------


 

Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise from any dispute
solely among Indemnitees other than any claims against any Indemnitee (i) in its
capacity or in fulfilling its role as Administrative Agent or Arranger or
(ii) that arise out of any act or omission on the part of the Borrower or its
Affiliates.  None of the Borrower, its Subsidiaries or its Affiliates shall have
any liability for special, indirect, consequential or punitive damages arising
out of, related to or in connection with any aspect of the transactions
contemplated by this Agreement or the other Loan Documents, other than in
respect of any such damages incurred or paid by an Indemnitee to a third party. 
Without limiting the provisions of Section 3.11(c), this Section 10.5(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) above to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any of its Related Parties, but without relieving
the Borrower of its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such or against
such Related Party acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity.

 

(d)                                 Consequential Damages, Etc.  To the fullest
extent permitted by applicable law, the Borrower agrees that it will not assert,
and hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts payable under this
Section 10.5 shall be due not later than ten Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.5 and the indemnity provisions of Section 10.2(b) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations hereunder.

 

66

--------------------------------------------------------------------------------


 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 Successors and Assigns Generally.  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
 Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(1)                                 in the case of an assignment of the entire
remaining amount of the assigning Lender’s Loans at the time owing to it
hereunder or in the case of an assignment to a Lender or an Affiliate of a
Lender, no minimum amount need be assigned; and

 

(2)                                 in any case not described in subsection
(b)(i)(1) of this Section, the aggregate amount of the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(2) of this Section and, in addition:

 

67

--------------------------------------------------------------------------------


 

(1)                                 the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender or an Affiliate of a Lender; and

 

(2)                                 the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender or an Affiliate of such Lender with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (1) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (2) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (2), or (3) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) fund its full share of all Loans required to be made hereunder. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

68

--------------------------------------------------------------------------------


 

hereto) but shall continue to be entitled to the benefits of Sections 3.10,
3.11, 3.12, and 10.5 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as the owner of a Loan or other obligation hereunder for all purposes of this
Agreement.  Any assignment of any Loan or other obligation hereunder shall be
effective only upon appropriate entries with respect thereto being made in the
Register.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.5(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1(a) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 3.11 and 3.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.11(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant

 

69

--------------------------------------------------------------------------------


 

(A) agrees to be subject to the provisions of Sections 3.13 and 3.14 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.10 or 3.11, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment both (x) arises pursuant to
Section 3.10 and (y) results from a change in Requirements of Law (as determined
in accordance with Section 3.10) that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.13 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 10.7 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or is otherwise required thereunder.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

10.7                        Adjustments; Set-off.

 

(a)                                 If any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is

 

70

--------------------------------------------------------------------------------


 

thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, upon the
occurrence and continuation of any Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

10.8                        Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the Arrangers, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.9                        Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the Arrangers represent the agreement of the Borrower,
the Administrative Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

71

--------------------------------------------------------------------------------


 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                 Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York sitting in New York County, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in (or removed to) such courts and waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address determined pursuant to Section 10.2(a) or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

10.13                 Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 none of the Administrative Agent, any
Arranger or any Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any other Loan
Document, and the relationship between the Arrangers, the Administrative Agent
and the Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts,

 

72

--------------------------------------------------------------------------------


 

the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) in connection with the process leading to such
transactions, the Arrangers, the Administrative Agent and the Lenders are and
have been acting solely as a principal and none is a financial advisor, an agent
or a fiduciary for the Borrower or any of its Affiliates; (iii) neither the
Administrative Agent, any Arranger nor any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby; (iv) neither
the Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except as expressly set forth herein or in another Loan Document; (v) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (vi) neither the Administrative Agent, any Arranger nor any
Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the
Borrower has consulted with its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate in connection herewith.  The
Borrower hereby agrees that it will not claim that any of the Administrative
Agent, Arrangers and the Lenders has rendered advisory services of any nature or
respect or owes a fiduciary or similar duty to the Borrower, in connection with
any transactions contemplated hereby.  In furtherance of the foregoing, the
Borrower waives and releases, to the fullest extent permitted by law, any claim
that it may have against the Administrative Agent, any Arranger or any Lender
for any breach or alleged breach of any agency or fiduciary duty.

 

10.14                 WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW,
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15                 Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to use the Information (as defined below) solely for the purpose
of consummating the transactions contemplated by, or incidental to, this
Agreement and for underwriting other credit products (x) proposed to be offered
to the Borrower or (y) requested by the Borrower or any Subsidiary and, in each
case, agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties,
in each case, solely for the purpose of consummating the transactions
contemplated by, or incidental to, this Agreement and for underwriting other
credit products (x) proposed to be offered to the Borrower or (y) requested by
the Borrower or any Subsidiary (it being understood that prior to any such
disclosure each such Person will be informed of the confidential nature of such
Information and shall agree to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative Agent
or such Lender, as applicable, agrees that it will promptly notify the Borrower
unless such notification is prohibited by law, rule or regulation (as reasonably
determined by such applicable disclosing party), (d) to any other

 

73

--------------------------------------------------------------------------------


 

party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to a confidentiality agreement substantially in the form
of Exhibit E, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.3 or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis consistent with industry practice to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower (so long as such source is not known to the
Administrative Agent or such Lender to be bound by confidentiality obligations
to the Borrower or its Subsidiaries).  The provisions of this Section 10.15
shall survive the termination of this Agreement and continue in full force and
effect until the date that is two (2) years from the date of termination of this
Agreement.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
thereof, provided that, in the case of information received from the Borrower or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information, but
in any event with no less than a reasonable degree of care.

 

10.16                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.17                 USA Patriot Act.  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and

 

74

--------------------------------------------------------------------------------


 

address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the PATRIOT Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, any
Borrowing Notice or Conversion/Continuation Notice, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Administrative Agent, any electronic
signature shall be promptly followed by such manually executed counterpart.

 

[Signature Pages Follow]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Jay C. Horgen

 

Name:

Jay C. Horgen

 

Title:

Chief Financial Officer and Treasurer

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew C. White

 

Name:

Matthew C. White

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael K. Makaitis

 

Name:

Michael K. Makaitis

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Glenn Schuermann

 

Name:

Glenn Schuermann

 

Title:

Director

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Erik Andersen

 

Name:

Erik Andersen, CFA

 

Title:

Vice President

 

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Greg DeRise

 

Name:

Greg DeRise

 

Title:

Authorized Signatory

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ David Bendel

 

Name:

David Bendel

 

Title:

Director

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Min Park

 

Name:

Min Park

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Barry K. Chung

 

Name:

Barry K. Chung

 

Title:

Senior Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Nicholas Buckingham

 

Name:

Nicholas Buckingham

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alaa Shraim

 

Name:

Alaa Shraim

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jared Shaner

 

Name:

Jared Shaner

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID FOR FACILITY

 

Pricing
Level

 

Debt Rating
S&P/Moody’s/Fitch

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

1

 

> A+/A1/A+

 

0.875

%

0.000

%

2

 

A/A2/A

 

1.000

%

0.000

%

3

 

A-/A3/A-

 

1.125

%

0.125

%

4

 

BBB+/Baa1/BBB+

 

1.250

%

0.250

%

5

 

BBB/Baa2/BBB

 

1.500

%

0.500

%

6

 

< BBB-/Baa3/BBB-

 

1.750

%

0.750

%

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS

 

Lenders

 

Closing Date
Commitment

 

Commitment
Percentage

 

BANK OF AMERICA, N.A.

 

$

65,000,000.00

 

18.571428572

%

CITIZENS BANK, N.A.

 

$

35,000,000.00

 

10.000000000

%

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

$

35,000,000.00

 

10.000000000

%

CITIBANK, N.A.

 

$

35,000,000.00

 

10.000000000

%

ROYAL BANK OF CANADA

 

$

35,000,000.00

 

10.000000000

%

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

35,000,000.00

 

10.000000000

%

SUNTRUST BANK

 

$

30,000,000.00

 

8.571428571

%

U.S. BANK NATIONAL ASSOCIATION

 

$

30,000,000.00

 

8.571428571

%

BMO HARRIS BANK N.A.

 

$

20,000,000.00

 

5.714285714

%

PNC BANK, NATIONAL ASSOCIATION

 

$

15,000,000.00

 

4.285714286

%

THE HUNTINGTON NATIONAL BANK

 

$

15,000,000.00

 

4.285714286

%

 

 

 

 

 

 

Total

 

$

350,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

FINANCIAL CONDITION

 

None, except for any liabilities, sales, transfers, dispositions, purchases and
acquisitions disclosed on the Borrower’s Forms 10-Q for the fiscal quarters
ended March 31, 2015 and June 30, 2015 filed with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

 

CERTAIN CHANGES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

SUBSIDIARIES AND OTHER OWNERSHIP INTERESTS

 

(in alphabetical order)

 

WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER

 

4444582 Canada Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong (through AMG Global, Inc.)

 

Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom (through AMG Global, Inc.)

 

Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia
(through AMG Global, Inc.)

 

AKH Holdings LLC, a Delaware limited liability company

 

AMG 2014 Capital LLC, a Delaware limited liability company (through HWL Holdings
Corp.)

 

AMG Arrow Holdings Ltd., a Bahamas international business company (through AMG
New York Holdings Corp. and AMG UK Holdings Ltd.)

 

AMG Atlantic Holdings Ltd., a Bahamas international business company (through
AMG New York Holdings Corp.)

 

AMG Boston Holdings, LLC, a Delaware limited liability company (through AMG GWK
Holdings, LLC)

 

AMG Canada Corp., a Nova Scotia corporation (through AMG/North America Holding
Corp. and AMG/FAMI Investment Corp.)

 

AMG Canada Holdings LLC, a Delaware limited liability company (through AMG/North
America Holding Corp.)

 

AMG Cipher Holdings, LLC, a Delaware limited liability company

 

AMG Distributors, Inc., a Delaware corporation (through AMG Global, Inc., TMF
Corp., and AMG Funds LLC)

 

AMG Edison Holdings, LLC, a Delaware limited liability company

 

AMG EIG Holdings, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

AMG FCMC Holdings, LLC, a Delaware limited liability company

 

AMG FL Holdings, LLC, a Delaware limited liability company

 

AMG Funds LLC, a Delaware limited liability company (through AMG Global, Inc.
and TMF Corp.)

 

AMG Genesis, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and AMG Atlantic Holdings Ltd.)

 

AMG Global, Inc., a Delaware corporation

 

AMG Gotham Holdings, LLC, a Delaware limited liability company

 

AMG GWK Holdings, LLC, a Delaware limited liability company

 

AMG LGP Acquisition, LLC, a Delaware limited liability company

 

AMG London Holdings Corp., a Delaware corporation

 

AMG New York Holdings Corp., a Delaware corporation

 

AMG Northeast Holdings, Inc., a Delaware corporation

 

AMG Northeast Investment Corp., a Delaware corporation (through AMG Northeast
Holdings, Inc.)

 

AMG PA Holdings Partnership, a Delaware general partnership (through AMG
Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp.)

 

AMG Properties LLC, a Delaware limited liability company

 

AMG Renaissance Holdings LLC, a Delaware limited liability company

 

AMG SSAM Holdings, LLC, a Delaware limited liability company

 

AMG TBC, LLC, a Delaware limited liability company

 

AMG UK Holdings Ltd., a Bahamas international business company (through AMG New
York Holdings Corp.)

 

AMG Wealth Partners, LP, a Delaware limited partnership (through AMG WP GP
Holdings Corp. and AMG WP LP Holdings, LLC)

 

AMG WF Holdings LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

--------------------------------------------------------------------------------


 

AMG WP GP Holdings Corp., a Delaware corporation

 

AMG WP LP Holdings, LLC, a Delaware limited liability company

 

AMG/FAMI Investment Corp., a Nova Scotia corporation (through AMG/North America
Holding Corp.)

 

AMG/Midwest Holdings, Inc., a Delaware corporation

 

AMG/Midwest Holdings, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

AMG/North America Holding Corp., a Delaware corporation

 

Arrow Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Aston Asset Management, LLC, a Delaware limited liability company (through AMG
Global, Inc., TMF Corp., and AMG Funds LLC)

 

BMCM Acquisition, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Bowman Partners GP Co., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Catalyst Acquisition II, Inc., a Delaware corporation

 

Channel Ventures GP Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Chicago Acquisition, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

El-Train Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Empire Acquisition (WP), LLC, a Delaware limited liability company (through AMG
WP LP Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)

 

FA (DE) Acquisition Company, LLC, a Delaware limited liability company

 

FA (WY) Acquisition Company, Inc., a Delaware corporation

 

FCMC Holdings LLC, a Delaware limited liability company (through AMG FCMC
Holdings, LLC)

 

FIAMI Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

--------------------------------------------------------------------------------


 

First Asset Capital Management (III) Inc., an Ontario corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

First Quadrant Corp., a New Jersey corporation (through First Quadrant Holdings,
LLC)

 

First Quadrant Holdings, LLC, a Delaware limited liability company

 

Frontier Capital Management Incentive, LLC, a Delaware limited liability company
(through AMG FCMC Holdings, LLC and FCMC Holdings LLC)

 

GE Asia GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Gotham Acquisition GP, LLC, a Delaware limited liability company (through AMG
Gotham Holdings, LLC)

 

Gotham Acquisition LP, LLC, a Delaware limited liability company (through AMG
Gotham Holdings, LLC)

 

HWL Holdings Corp., a Delaware corporation

 

Klee Asia I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

LTEIP 2011 GP Holdings Corp., a Delaware corporation

 

LTEIP GP Holdings, LLC, a Delaware limited liability company

 

LTEIP LP Holdings, LLC, a Delaware limited liability company

 

Manor LLC, a Delaware limited liability company

 

Monteverdi GP Limited, a limited company incorporated in Scotland (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Odin GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon 2015-K GP, Ltd., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Birkin GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK 2014 GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon CV (Cayman) GP, Ltd., a limited company incorporated in the Cayman
Islands (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Friar Holdings, Ltd., a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Global Co-Investment Opportunities GP Ltd, a Cayman Islands exempted
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon GT GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon (Guernsey) GP Limited, a limited company incorporated in Guernsey
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)

 

Pantheon HO GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Holdings Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon Industriens GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Industriens II GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon International Limited, a limited company incorporated in England and
Wales (through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
and Pantheon Holdings Limited)

 

Pantheon — Ista Co-Investment, GP, LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Korea Inc., a company incorporated in Korea (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon KSA GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon KSA (Guernsey) GP Limited, a Guernsey limited company (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

Pantheon Lille GP Limited, a limited company incorporated in Scotland (through
AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon Lux GP S.a.r.l., a Luxembourg company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)

 

Pantheon (Midway) GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Multi-Strategy Program 2014 US GP, LLC, a Delaware limited liability
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon NPS GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon OPERS GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Partners Participation GP, LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon PGCO GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon Global Co-Investment
Opportunities GP, Ltd.)

 

Pantheon Psagot GP, Ltd., a Cayman Islands limited company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon PSI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon Real Assets GT GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Real Assets HO GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Rex GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon SCERS SIRF MM, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Standard GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon UK General Partner Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Pantheon (US) LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon/VA NRP GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (Guernsey) Limited, a Guernsey limited company (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon Ventures Inc., a California corporation (through AMG London Holdings
Corp.)

 

Pantheon Ventures Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scotland (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Papillon GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PASIA V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PASIA VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

PEAF VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEMF (ex-Asia) GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEURO IV GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEURO V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VI GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VII GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGCO II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGCO III GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGIF II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGIF II Lux GP S.a.r.l., a Luxembourg company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)

 

PGIF GP Limited, a limited company incorporated in Guernsey (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited,
and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGIH — Holte GP, LLC, a Delaware limited liability (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGSF III GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGSF IV GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

PGSF V GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSH GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGSH II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Prides Crossing Holdings LLC, a Delaware limited liability company

 

PUSA IX Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA SFP IX GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Red Mile Syndication Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and FIAMI Production
Management Services 2001 Inc.)

 

RRAM Acquisition, LLC, a Delaware limited liability company

 

SCP GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

SPO GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon
Ventures (Guernsey) Limited, and Pantheon (Guernsey) GP Limited)

 

Squam Acquisition GP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

Squam Acquisition LP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

SSAM Acquisition, LLC, a Delaware limited liability company (through AMG SSAM
Holdings, LLC)

 

TimesSquare Manager Member, LLC, a Delaware limited liability company (through
AMG Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

Titan NJ GP Holdings, Inc., a Delaware corporation

 

Titan NJ LP Holdings, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

TMF Corp., a Delaware corporation (through AMG Global, Inc.)

 

Topspin Acquisition, LLC, a Delaware limited liability company

 

Trident NYC Acquisition, LLC, a Delaware limited liability company

 

Union Acquisition, LLC, a Delaware limited liability company (through AMG WP LP
Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)

 

Watson Acquisition, LLC, a Delaware limited liability company (through AMG WP LP
Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)

 

Welch & Forbes, Inc., a Massachusetts corporation

 

ENTITIES THAT ARE NOT WHOLLY-OWNED AND IN WHICH THE BORROWER HAS A MAJORITY
INTEREST (DIRECT OR INDIRECT)

 

Arrow Bidco Limited, a limited company incorporated in the United Kingdom
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., and AMG Arrow
Holdings Ltd.)

 

Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Arrow
Holdings Ltd., and Arrow Bidco Limited)

 

Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Arrow
Holdings Ltd., Arrow Bidco Limited, Artemis Asset Management Limited, Artemis
Strategic Asset Management Limited, and Artemis Investment Management LLP)

 

Artemis Investment Management LLP, a United Kingdom limited liability
partnership, (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG
Arrow Holdings Ltd., Arrow Bidco Limited, Artemis Asset Management Limited, and
Artemis Strategic Asset Management Limited)

 

Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd.,
AMG Arrow Holdings Ltd., Arrow Bidco Limited, and Artemis Asset Management
Limited)

 

Baker Street Advisors LLC, a Delaware limited liability company (through AMG WP
LP Holdings, LLC, AMG WP GP Holdings Corp., AMG Wealth Partners, LP, and Watson
Acquisition, LLC)

 

Chicago Equity Partners, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc. and Chicago Acquisition, LLC)

 

First Quadrant, L.P., a Delaware limited partnership (through First Quadrant
Holdings, LLC and First Quadrant Corp.)

 

--------------------------------------------------------------------------------


 

Foyston, Gordon & Payne Inc., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Frontier Capital Management Company, LLC, a Delaware limited liability company
(through AMG FCMC Holdings, LLC and FCMC Holdings LLC, and through AMG
Global, Inc. and TMF Corp.)

 

Genesis Asset Managers, LLP, a Delaware limited liability partnership (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., and AMG Genesis, LLC)

 

GW&K Investment Management, LLC, a Delaware limited liability company (through
AMG GWK Holdings, LLC and AMG Boston Holdings, LLC)

 

Harding Loevner LP, a Delaware limited partnership (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC)

 

J.M. Hartwell Limited Partnership, a Delaware limited partnership (through AMG
New York Holdings Corp. and HWL Holdings Corp.)

 

M.J. Whitman LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings Delaware
LLC)

 

New GAML Holdco, Ltd., a Cayman Islands exempted company (through AMG New York
Holdings Corp., AMG Atlantic Holdings Ltd., AMG Genesis, LLC, and Genesis Asset
Managers, LLP)

 

New Millennium Venture Partners Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Old VAM LLP, a UK limited company (through AMG New York Holdings Corp., AMG UK
Holdings Ltd., VAM Bidco Limited, Veritas Asset Partners Limited, and The Real
Return Group Limited)

 

Pantheon Capital Partners GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Capital (Asia) Limited, and through AMG London Holdings Corp., AMG
Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon Ventures
Limited, and Pantheon Ventures (UK) LLP)

 

Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures Limited)

 

Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

--------------------------------------------------------------------------------


 

Pantheon Ventures (US) LP, a Delaware limited partnership (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon (US) LLC, and through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, Pantheon Ventures Limited, Pantheon Ventures (UK) LLP, and Pantheon
Ventures (US) Holdings LLP)

 

PGSF II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF III GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Private Debt LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, Third Avenue Holdings Delaware LLC,
and M.J. Whitman LLC)

 

PUSA VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VII GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VIII GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PVP II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

River Road Asset Management, LLC, a Delaware limited liability company (through
RRAM Acquisition, LLC)

 

SouthernSun Asset Management, LLC, a Delaware limited liability company (through
AMG SSAM Holdings, LLC and SSAM Acquisition, LLC)

 

Systematic Financial Management, L.P., a Delaware limited partnership (through
Titan NJ LP Holdings, LLC)

 

The Real Return Group Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

The Renaissance Group LLC, a Delaware limited liability company (through AMG
Renaissance Holdings LLC)

 

Third Avenue Holdings Delaware LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and El-Train Acquisition LLC)

 

Third Avenue Management LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings
Delaware LLC)

 

--------------------------------------------------------------------------------


 

TimesSquare Capital Management, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG Northeast Investment Corp., and
TimesSquare Manager Member, LLC)

 

Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom (through Trident NYC Acquisition, LLC,
Trilogy Global Advisors, LP, and Trilogy Global Advisors UK Holdings Limited)

 

Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom (through Trident NYC Acquisition, LLC and Trilogy Global
Advisors, LP)

 

Trilogy Global Advisors, LP, a Delaware limited partnership (through Trident NYC
Acquisition, LLC)

 

Tweedy, Browne Company LLC, a Delaware limited liability company (through AMG
TBC, LLC)

 

VAM Bidco Limited, a private UK limited company (through AMG New York Holdings
Corp. and AMG UK Holdings Ltd.)

 

Veritable, LP, a Delaware limited partnership (through AMG WP GP Holdings Corp.,
AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, Squam Acquisition GP, LLC, and
Squam Acquisition LP, LLC)

 

Veritas Asset Management (Asia) Limited, a Hong Kong company (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., VAM Bidco Limited, and Veritas Asset
Management LLP)

 

Veritas Asset Management LLP, a UK limited liability partnership (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

Veritas Asset Partners Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

Veritas Returns Limited, a UK limited company (through AMG New York Holdings
Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

Welch & Forbes LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, and AMG WF
Holdings LLC)

 

Yacktman Asset Management LP, a Delaware limited partnership (through AMG Gotham
Holdings, LLC, Gotham Acquisition GP, LLC, and Gotham Acquisition LP, LLC)

 

--------------------------------------------------------------------------------


 

ENTITIES IN WHICH THE BORROWER HAS A MINORITY INTEREST (DIRECT OR INDIRECT)

 

AQR Capital Management Holdings, LLC, a Delaware limited liability company
(through Topspin Acquisition, LLC)

 

AQR Capital Management II, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management (Europe) LLP, a UK limited liability partnership (through
Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC, AQR Capital
Management, LLC, and AQR Capital Management (UK Services) Limited)

 

AQR Capital Management (UK Services) Limited, a UK limited company (through
Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC, and AQR Capital
Management, LLC)

 

Beutel, Goodman & Company Ltd., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and First Asset
Capital Management (III) Inc.)

 

BlueMountain Capital Management, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and BMCM Acquisition, LLC)

 

BlueMountain Capital Partners (London) LLP, a UK limited liability partnership
(through AMG New York Holdings Corp., BMCM Acquisition, LLC, BlueMountain
Capital Management, LLC, and BlueMountain UK Holdings LLC)

 

BlueMountain GP Holdings, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and BMCM Acquisition, LLC)

 

BlueMountain UK Holdings LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., BMCM Acquisition, LLC, and BlueMountain Capital
Management, LLC)

 

Clarfeld Financial Advisors, LLC, a Delaware limited liability company (through
AMG WP LP Holdings, LLC, AMG WP GP Holdings Corp., AMG Wealth Partners, LP, and
Empire Acquisition (WP), LLC)

 

Deans Knight Capital Management Ltd., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

EIG Asset Management, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC)

 

--------------------------------------------------------------------------------


 

EIG Funds Management, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC, EIG Asset Management, LLC, and EIG Management Company,
LLC)

 

EIG Global Energy (Asia) Ltd, a Hong Kong private company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Australia) Pty. Ltd, an Australia private company (through
AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Brasil) Representacoes Ltda., a Brazil limited liability
company (through AMG Edison Holdings, LLC, EIG Asset Management, LLC, and EIG
Management Company, LLC)

 

EIG Global Energy (Europe) Ltd, a UK limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy Korea Ltd, a Korea limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Management Company, LLC, a Delaware limited partnership (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Principals Incentive Carry Vehicle, LP, a Delaware limited partnership
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

Genesis Investment Management LLP, a UK limited liability partnership (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., AMG Genesis, LLC, and
Genesis Asset Managers, LLP)

 

Long-Term Equity Interests Plan 2010, LP, a Delaware limited partnership
(through LTEIP GP Holdings, LLC)

 

Long-Term Equity Interests Plan 2011, LP, a Delaware limited partnership
(through LTEIP 2011 GP Holdings Corp.)

 

Long-Term Equity Interests Plan, LP, a Delaware limited partnership (through
LTEIP 2011 GP Holdings Corp.)

 

Montrusco Bolton Investments Inc., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

VA Partners I, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA Partners III, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

--------------------------------------------------------------------------------


 

VA SmallCap Partners, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and VA Partners I, LLC)

 

Value Partners Group Limited, a Cayman Islands exempted company (through AKH
Holdings LLC, and through AMG New York Holdings Corp. and AMG Atlantic Holdings
Ltd.)

 

ValueAct Capital Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and ValueAct Capital Management, LLC)

 

ValueAct Capital Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

ValueAct Holdings GP, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc.)

 

ValueAct Holdings, L.P., a Delaware limited partnership (through Catalyst
Acquisition II, Inc. and ValueAct Holdings GP, LLC)

 

ValueAct SmallCap Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

ValueAct SmallCap Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., ValueAct SmallCap Management, LLC, and ValueAct Capital Management, L.P.)

 

Veritas Corporate Management Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., VAM Bidco Limited, and Veritas Asset
Management LLP)

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

ADDRESSES

 

BORROWER:

 

Affiliated Managers Group, Inc.
777 South Flagler Drive

West Palm Beach, Florida 33401
Attention:  Chief Financial Officer
Website Address: www.amg.com

 

with a copy to:

 

Affiliated Managers Group, Inc.
600 Hale Street

P.O. Box 1000

Prides Crossing, Massachusetts 01965
Attention:  General Counsel
Website Address: www.amg.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention:  Robert Garvey

 

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street

Mail Code:  IL4-135-09-61
Chicago, IL 60603

Attention:  Felicia Brinson

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO
CREDIT AGREEMENT

 

FORM OF NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
          (the “Lender”), in lawful money of the United States of America and in
Same Day Funds at the Administrative Agent’s Office, on the Termination Date the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

 

If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

 

The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type and amount of each Loan made by it pursuant to the Credit
Agreement and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to the other Type and, in the case of a Eurodollar Loan, the length of each
Interest Period with respect thereto.  Each such recordation shall constitute
prima facie evidence of the accuracy of the information recorded.  The failure
to make any such recordation shall not affect the obligations of the Borrower in
respect of any such Loan.

 

This Note (a) is one of the Notes referred to in the Term Credit Agreement dated
as of September 22, 2015 (as amended or otherwise modified from time to time,
the “Credit Agreement”) among the Borrower, the Lender, various other financial
institutions, and Bank of America, N.A., as Administrative Agent, (b) is subject
to the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.

 

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

A-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Schedule A
to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted
to
Eurodollar Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Schedule B
to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount
Converted to
Eurodollar
Loans

 

Interest Period
and Eurodollar
Rate with
Respect Thereto

 

Amount of
Principal of
Eurodollar
Loans Repaid

 

Amount of
Eurodollar
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurodollar
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B TO

CREDIT AGREEMENT

 

FORM OF BORROWER CERTIFICATE

 

AFFILIATED MANAGERS GROUP, INC.

 

September 22, 2015

 

Pursuant to Section 5.1(c) of the Term Credit Agreement dated as of
September 22, 2015 (the “Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and, Bank
of America, N.A., as Administrative Agent, the undersigned Responsible Officer
of the Borrower hereby certifies, in his capacity as such and not individually,
as follows:

 

1.             The representations and warranties of the Borrower set forth in
the Agreement and each of the other Loan Documents to which the Borrower is a
party or which are contained in any certificate or financial statement furnished
by or on behalf of the Borrower pursuant to or in connection with any Loan
Document are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof, except for
representations and warranties stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date.

 

2.             Exhibit A hereto sets forth all consents or authorizations of,
filings with, notices to or other acts by or in respect of any Governmental
Authority or any other Person required in connection with the execution,
delivery, performance, validity or enforceability of the Agreement and the other
Loan Documents and such consents, authorizations and filings are in full force
and effect on the date hereof.

 

3.             No Default has occurred and is continuing as of the date hereof
or would result from the making of the Loans on the date hereof.

 

4.             Since December 31, 2014, there has been no event or condition
which has had or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

5.             There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower, nor has any other event occurred
materially adversely affecting or to my knowledge threatening the continued
corporate existence of the Borrower after the date hereof.

 

6.             The Debt Rating of the Borrower on the date hereof is [Reserved]
by Moody’s and [Reserved] by S&P.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto set his name as of the date first
set forth above.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

CREDIT AGREEMENT

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

Please see attached.

 

--------------------------------------------------------------------------------


 

September 22, 2015

 

To the Administrative Agent and each Lender listed on Schedule I to

the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to the Company (as defined below) in connection with
the Term Credit Agreement dated as of the date hereof (the “Credit Agreement”),
among Affiliated Managers Group, Inc., a Delaware corporation (the “Company”),
the Lenders party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms that are used and not defined in this opinion letter have the
meanings given to them in the Credit Agreement.

 

This opinion letter is furnished to you pursuant to Section 5.1(i) of the Credit
Agreement. The Credit Agreement and the Notes being delivered on the date hereof
are referred to herein collectively as the “Credit Documents”.

 

We have reviewed such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein.  In conducting
such investigation of fact, we have relied, without independent verification,
upon certificates of officers of the Company, public officials and other
appropriate Persons.

 

The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the Delaware General Corporation Law and the federal laws of
the United States of America (collectively, the “Covered Laws”).

 

Based upon and subject to the foregoing and the assumptions, qualifications and
limitations set forth below, we are of the opinion that:

 

1.             The Company (a) is a corporation validly existing and in good
standing under the laws of the State of Delaware and (b) has the corporate power
to execute, deliver and perform its obligations under each of the Credit
Documents.

 

2.             The Company has duly authorized, executed and delivered each of
the Credit Documents.

 

3.             Each of the Credit Documents constitutes the valid and binding
obligation of the Company and is enforceable against the Company in accordance
with its terms.

 

4.             The execution and delivery by the Company of the Credit Documents
and the performance by the Company of its obligations thereunder will not
violate or require the

 

--------------------------------------------------------------------------------


 

The Administrative Agent, et al.

September 22, 2015

 

repurchase of securities under the charter or by-laws of the Company.  The
execution and delivery by the Company of the Credit Documents and the
performance by the Company of its obligations thereunder (a) will not violate
any Covered Laws and (b) will not result in a breach or violation of, constitute
a default or require the repurchase of securities under, any of the agreements
listed on Schedule 1 hereto.

 

5.             Under the Covered Laws, no consent, approval, license or
exemption by, or order or authorization of, or filing, recording or registration
with, any governmental authority is required to be obtained or made by the
Company in connection with the execution and delivery of the Credit Documents or
the performance by the Company of its obligations thereunder.

 

6.             We are not representing the Company in any pending litigation in
which it is a named defendant that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Credit Documents.

 

7.             The Company is not required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

 

8.             Assuming that the proceeds of the Loans are applied in the manner
contemplated by, and subject to the limitations contained in, the Credit
Agreement, neither the making of the Loans under the Credit Agreement on the
date hereof, nor the application of the proceeds thereof, will violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

 

Our opinions are subject to the following qualifications and limitations:

 

(a)           Our opinions are subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and similar laws affecting the
rights and remedies of creditors generally and (ii) general principles of
equity.

 

(b)           We express no opinion with respect to the applicability of
Section 548 of the United States Bankruptcy Code (the “Bankruptcy Code”) or any
comparable provision of state law.

 

(c)           The following may be limited on statutory or public policy
grounds: indemnification, contribution and exculpation provisions relating to
securities laws or a Person’s own gross negligence, willful misconduct or other
wrongdoing, broadly worded waivers, waivers of defenses, waivers of rights to
damages, waivers of unknown or future claims, and waivers of statutory,
regulatory or constitutional rights.

 

(d)           We express no opinion with respect to (i) rights to receive
prepayment premiums, the unaccrued portion of original issue discount, late fees
or liquidated damages, in each case to the extent determined to be unreasonable
or to constitute a

 

--------------------------------------------------------------------------------


 

The Administrative Agent, et al.

September 22, 2015

 

penalty or unmatured interest or (ii) rights of setoff.

 

(e)           Our opinions with respect to choice of law and forum selection
provisions are given solely in reliance on, and are limited in scope to,
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York.

 

(f)            We express no opinion with respect to any provision that
(i) contains a waiver of any objection based on inappropriate venue or forum non
conveniens in a federal court of the United States or (ii) implies that a
federal court of the United States has subject matter jurisdiction.  In
addition, we note that under New York Civil Practice Law and Rules § 510 a New
York State court has discretion to transfer the place of trial.

 

In addition, certain provisions contained in the Credit Documents may be further
limited or rendered unenforceable by applicable law, but in our opinion the
inclusion of such provisions in the Credit Documents does not render the Credit
Documents invalid as a whole or substantially interfere with the practical
realization of the principal benefits intended to be provided thereby.

 

This opinion letter is furnished solely for the benefit of the addressees and
their assignees who become Lenders or the Administrative Agent under the Credit
Agreement; provided, that (i) no assignee shall have any greater rights with
respect to this opinion letter than the original addressees hereof, (ii) no
reissuance of this opinion letter shall be deemed to have occurred by reason of
any such assignment and no such assignment shall be deemed to extend any statute
of limitations period applicable on the date hereof, (iii) any reliance on this
opinion letter by an assignee must be actual and reasonable under the
circumstances existing at the time such assignee becomes a Lender or the
Administrative Agent, including any changes in law, facts or any other
developments known to or reasonably knowable by such assignee at such time and
(iv) all rights hereunder may be asserted only in a single proceeding by and
through either the Administrative Agent or the Required Lenders.  This opinion
letter may not be relied upon for any other purpose or by any other Person
without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

Ropes & Gray LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective Loans identified below and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1

--------------------------------------------------------------------------------


 

such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

 

[Assignor [is][is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate] of [identify Lender]]

 

3.                                     
Borrower:                                          Affiliated Managers
Group, Inc.

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Term Credit Agreement,
dated as of September 22, 2015 among Affiliated Managers Group, Inc., various
financial institutions and Bank of America, N.A., as Administrative Agent.

 

6.                                      Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Amount of Loans
Outstanding on
Effective Date

 

Amount of
Loans Assigned

 

Percentage
Assigned of
Loans(7)

 

CUSIP
Number

 

 

 

 

 

$

                

 

$

                     

 

 

%

 

 

 

 

 

 

$

                

 

$

                     

 

 

%

 

 

 

 

 

 

$

                

 

$

                     

 

 

%

 

 

 

[7.                                  Trade Date:                              
                  ](8)

 

Effective Date:                    , 20   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Set forth, to at least 9 decimals, as a
percentage of the Loans of all Lenders thereunder.

(8)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](9) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

  Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to:](10)

 

 

 

AFFILIATED MANAGER GROUP, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(9)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(10)                          To be added only if the consent of the Borrower
and/or other parties is required by the terms of the Credit Agreement.

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AFFILIATED MANAGERS GROUP, INC.
CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.6(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.6(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent,

 

D-4

--------------------------------------------------------------------------------


 

[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E TO

CREDIT AGREEMENT

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[LETTERHEAD OF INFORMATION RECIPIENT]

 

                            ,         

 

[Name and Address of
  Information Provider]

 

Dear Sirs:

 

In connection with our interest in entering into a transaction (“Transaction”)
[to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6](11) of the Term Credit Agreement dated as of
September 22, 2015 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Affiliated Managers Group, Inc. (the “Company”),
various financial institutions and Bank of America, N.A., as Administrative
Agent, the Company is furnishing us with certain information which is either
non-public, confidential or proprietary in nature.  All information furnished
(irrespective of the form of communication) to us, our agents or our
representatives, including without limitation attorneys, accountants,
consultants and financial advisors (collectively, “representatives”), by the
Company or any of its representatives, and all analyses, compilations, data,
studies or other documents prepared by us or our representatives containing, or
based in whole or in part on, any such furnished information or reflecting our
review or assessment of the Company are hereinafter collectively referred to as
the “Information”.  In consideration of our being furnished with the
Information, we agree that:

 

1.                                      The Information will be kept
confidential, will not, without the prior written consent of the Company or
except as required by law (including to bank regulators and examiners) and then
only with prior written notice as soon as possible to the Company (provided that
such written notice shall not be required for ordinary course disclosures
pursuant to requests by bank regulators and examiners or to the extent
prohibited by law or legal process), be disclosed by us or our representatives,
in any manner whatsoever, in whole or in part, and will not be used by us or our
representatives directly or indirectly for any purpose other than evaluating a
Transaction.  Moreover, we agree to transmit the Information only to those
representatives who need to know the Information for the purpose of evaluating a
Transaction, who are informed by us of the confidential nature of the
Information and who are provided with

 

--------------------------------------------------------------------------------

(11)  Update as necessary to describe the purpose of the Confidentiality
Agreement consistent with Section 10.15(f) of the Credit Agreement.

 

E-1

--------------------------------------------------------------------------------


 

a copy of this Confidentiality Agreement (this “Agreement”) and agree to be
bound by the terms of this Agreement.  We will be responsible for any breach of
this Agreement by our representatives.

 

2.                                      Without the Company’s prior written
consent, we and our representatives will not disclose to any other person the
fact that the Information has been made available, that discussions or
negotiations are taking place concerning a possible transaction involving us and
the Company or any of the terms, conditions or other facts with respect to any
such possible transaction, including the status thereof, except as required by
law (including to bank regulators and examiners) and then only with prior
written notice as soon as possible to the Company (provided that such written
notice shall not be required for ordinary course disclosures pursuant to
requests by bank regulators and examiners or to the extent prohibited by law or
legal process).  The term “person” as used in this letter shall be interpreted
to include, without limitation, the media and any corporation, company, group,
partnership or individual.

 

3.                                      The Information and all copies thereof
will be destroyed or returned immediately, without retaining any copies thereof,
(a) if we do not within a reasonable time proceed with a Transaction or (b) at
any earlier time that the Company so requests; provided that we may retain
copies of Information as required by law (including bank regulations), pursuant
to our customary document retention policies or in back-up tapes or similar
electronic form, but in any event any such retained Information shall be
maintained confidentially and with no less than a reasonable degree of care. 
Notwithstanding the return or destruction of the Information, we and our
representatives will continue to be bound by our obligations hereunder.

 

4.                                      This Agreement shall be inoperative as
to such portions of the Information which (a) become publicly available other
than as a result of a breach of this Agreement; or (b) become available to us on
a nonconfidential basis from a source other than the Company (so long as such
source is not known to us to be bound by confidentiality obligations to the
Company or its subsidiaries).

 

5.                                      We understand that the Company has
endeavored to include in the Information those materials which are believed to
be reliable and relevant for the purpose of our evaluation, but we acknowledge
that the Company and its representatives make no representation or warranty as
to the accuracy or completeness of the Information.  We agree that the Company
and its representatives shall have no liability to us or to any of our
representatives as a result of the use of the Information by us and our
representatives, it being understood that only those particular representations
and warranties which may be made by the Company in a definitive agreement, when,
as and if it is executed, and subject to such limitations and restrictions as
may be specified in such definitive agreement, shall have any legal effect.  We
further agree that unless and until a definitive agreement regarding a
Transaction has been executed, neither we nor the Company will be under any
legal obligation of any kind whatsoever with respect to any Transaction by
virtue of this Agreement except for the matters specifically agreed to herein. 
We acknowledge and agree that the Company reserves the right to exercise its
consent rights under the Credit Agreement (such consent not to be unreasonably
withheld or delayed).

 

E-2

--------------------------------------------------------------------------------


 

6.                                      In the event that we or anyone to whom
we transmit the Information pursuant to this Agreement are requested or become
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, criminal or civil investigative demand or similar
process) to disclose any of the Information, we will (so long as not prohibited
by law or legal process) provide the Company with prompt written notice so that
the Company may seek (with our cooperation, if so requested by the Company) a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement.  In the event that such protective order or other
remedy is not obtained, or the Company waives compliance with the provisions of
this Agreement, we will furnish only that portion of the Information which is
legally required and will exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Information.

 

7.                                      We acknowledge that we are aware, and we
will advise our representatives who receive Information, that the U.S.
securities laws restrict any person who has material, non-public information
concerning the Company from purchasing or selling securities of the Company (and
options, warrants and rights relating thereto).

 

8.                                      We agree that the Company shall be
entitled to equitable relief, including injunction and specific performance, in
the event of any actual or threatened breach of this Agreement.  Such remedies
shall not be deemed to be the exclusive remedies for a breach of this Agreement
by us or our representatives but shall be in addition to all other remedies
available at law or equity.

 

9.                                      It is further understood and agreed that
no failure or delay by the Company in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege hereunder.

 

10.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed within such State.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF INFORMATION RECIPIENT]

 

 

 

 

 

By:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS

 

Subordination Provisions

 

(a)                                 General.  This [         ], including all
principal, interest, fees, costs, enforcement expense (including legal fees and
disbursements), and any other reimbursement and indemnity obligations created or
evidenced by this [          ], or any prior, concurrent or subsequent notes,
instruments, or agreements of indebtedness, liabilities or obligations of any
type or form whatsoever relating thereto in favor of [the Payee] (“Subordinated
Debt”) and any and all documents or instruments evidencing, guaranteeing or
securing directly or indirectly any of the foregoing, whether now existing or
hereafter created (“Subordinated Documents”), shall be and hereby are
subordinated and the payment thereof is deferred until the full and final
payment in cash of the Senior Debt, whether now or hereafter incurred or owed by
the Maker.  Notwithstanding the immediately preceding sentence, the Maker shall
be permitted to pay, and [the Payee] shall be permitted to receive, any
regularly scheduled payment of interest or principal on this [       ], so long
as at the time of such payment, such payment is permitted and no default or
event of default has occurred and is continuing, in each case under the terms
and provisions of any Senior Debt or would occur after giving effect thereto.

 

(b)                                 Enforcement.  [The Payee] will not take or
omit to take any action or assert any claim with respect to the Subordinated
Debt or otherwise which is inconsistent with the provisions of this
Section [   ].  Without limiting the foregoing, [the Payee] will not assert,
collect or enforce the Subordinated Debt or any part thereof or take any action
to foreclose or realize upon the Subordinated Debt or any part thereof or
enforce any of the Subordinated Documents except (i) in each such case as
necessary, so long as no default or event of default has occurred and is then
continuing under the terms and provisions of any Senior Debt or would occur
after giving effect thereto, to collect any sums expressly permitted to be paid
by the Maker pursuant to Section [  ](a) above or (ii) to the extent (but only
to such extent) that the commencement of a legal action may be required to toll
the running of any applicable statute of limitations.  Until the Senior Debt has
been finally paid in full in cash, [the Payee] shall not have any right of
subrogation, reimbursement, restitution, contribution or indemnity whatsoever
from any assets of the Maker or any guarantor of or provider of collateral
security for any Senior Debt.  [The Payee] further waives any and all rights
with respect to marshalling.

 

(c)                                  Payments Held in Trust.  [The Payee] will
hold in trust and immediately pay over to the holders of Senior Debt, in the
same form of payment received, with appropriate endorsements, for application to
the Senior Debt, any cash (or cash equivalent) amount that the Maker pays to
[the Payee] with respect to the Subordinated Debt, or as collateral for the
Senior Debt any other assets of the Maker that [the Payee] may receive with
respect to Subordinated Debt, in each case except with respect to payments
expressly permitted pursuant to Section [  ](a) above.

 

F-1

--------------------------------------------------------------------------------


 

(d)                                 Defense to Enforcement.  If [the Payee], in
contravention of the terms of this [      ], shall commence, prosecute or
participate in any suit, action or proceeding against the Maker, then the Maker
may interpose as a defense or plea the agreements in this [     ], and any
holder of Senior Debt may intervene and interpose such defense or plea in its
name or in the name of the Maker.  If [the Payee], in contravention of the terms
of this [        ], shall attempt to collect any of the Subordinated Debt or
enforce any of the Subordinated Documents, then any holder of Senior Debt or the
Maker may, by virtue of this Agreement, restrain the enforcement thereof in the
name of any holder of Senior Debt or in the name of the Maker.  If [the Payee],
in contravention of the terms of this Agreement, obtains any cash or other
assets of the Maker as a result of any administrative, legal or equitable
actions, or otherwise, [the Payee] agrees forthwith to pay, deliver and assign
to the holders of Senior Debt, with appropriate endorsements, any such cash (or
cash equivalent) for application to the Senior Debt and any such other assets as
collateral for the Senior Debt.

 

(e)                                  Bankruptcy, Etc.

 

(i)                                     At any meeting of creditors of the Maker
or in the event of any case or proceeding, voluntary or involuntary, for the
distribution, division or application of all or part of the assets of the Maker
or the proceeds thereof, whether such case or proceeding be for the liquidation,
dissolution or winding up of the Maker or its business, a receivership,
insolvency or bankruptcy case or proceeding, an assignment for the benefit of
creditors or a proceeding by or against the Maker for relief under the federal
Bankruptcy Code or any other bankruptcy, reorganization or insolvency law or any
other law relating to the relief of debtors, readjustment of indebtedness,
reorganization, arrangement, composition or extension or marshalling of assets
or otherwise, the holders of Senior Debt are hereby irrevocably authorized at
any such meeting or in any such proceeding to receive or collect any cash or
other assets of the Maker distributed, divided or applied by way of dividend or
payment, or any securities issued on account of any Subordinated Debt, and apply
such cash to or hold such other assets or securities as collateral for the
Senior Debt, and to apply to the Senior Debt any cash proceeds of any
realization upon such other assets or securities that the holders of Senior Debt
elect to effect, until all of the Senior Debt shall have been paid in full in
cash.

 

(ii)                                  Notwithstanding the foregoing provisions
of Section[   ](e)(i) above, [the Payee] shall be entitled to receive and retain
any securities of the Maker or any other corporation or other entity provided
for by a plan of reorganization or readjustment provided that: (x) the payment
of such securities is subordinate, at least to the extent provided in this
[          ] with respect to Subordinated Debt, to the payment of all Senior
Debt under any such plan of reorganization or readjustment, (y) the rights of
the holders of the Senior Debt are not, without the consent of such holders,
altered or impaired by such arrangement, reorganization or readjustment, and
(z) all other terms of such arrangement, reorganization or readjustment are
acceptable to the holders of Senior Debt.

 

(iii)                               [[The Payee] undertakes and agrees for the
benefit of each holder of Senior Debt to execute, verify, deliver and file any
proof of claim, consent, assignment or other instrument which any holder of
Senior Debt may at any time require in order to prove and realize upon any right
or claim pertaining to the Subordinated Debt and to effectuate the full benefit
of

 

F-2

--------------------------------------------------------------------------------


 

the subordination contained herein; and upon failure of [the Payee] so to do
prior to 30 days before the expiration any such holder of Senior Debt shall be
deemed irrevocably appointed the agent and attorney-in-fact of [the Payee] to
execute, verify, deliver and file any such proof of claim, consent, assignment
or other instrument.](12)

 

(iv)                              At any such meeting of creditors or in the
event of any such case or proceeding, [the Payee] shall not vote with respect to
any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension, or take any other action in any way so as to contest
(i) the validity of any Senior Debt or any collateral therefor or guaranties
thereof, (ii) the relative rights and duties of any holders of any Senior Debt
established in any instruments or agreements creating or evidencing any of the
Senior Debt with respect to any of such collateral or guaranties or (iii) [the
Payee]’s obligations and agreements set forth in this Agreement.

 

(f)                                   Freedom of Dealing.  [The Payee] agrees
that the Maker may, from time to time and at any time, incur additional Senior
Debt as it deems necessary, appropriate or desirable in its sole discretion. 
[The Payee] agrees, with respect to any and all Senior Debt and any and all
collateral therefor or guaranties thereof, that the Maker and the holders of
Senior Debt may agree to increase the amount of any Senior Debt or otherwise
modify the terms of any Senior Debt, and the holders of Senior Debt may grant
extensions of the time of payment or performance to and make compromises,
including releases of collateral or guaranties, and settlements with the Maker
and all other persons, in each case without the consent of [the Payee] and
without affecting the agreements of [the Payee] contained in this [       ];
provided, however, that nothing contained in this Section [   ](f) shall
constitute a waiver of the right of the Maker itself to agree to or consent to a
settlement or compromise of a claim which any holder of Senior Debt may have
against the Maker.

 

(g)                                  Sale of Subordinated Debt.  [The Payee]
will not, at any time while this Agreement is in effect, sell, transfer, pledge,
assign, hypothecate or otherwise dispose of any Subordinated Debt to any person
other than a person who agrees in a writing, satisfactory in form and substance
to the Maker and the holders of a majority of the then outstanding principal
amount of Senior Debt, to be bound by all of the obligations of [the Payee]
hereunder.  In the case of any such disposition by [the Payee], [the Payee] will
use its best efforts to notify each holder of Senior Debt at least 10 days prior
to the date of any of such intended disposition.

 

(h)                                 Continuation of Subordination.  To the
extent that the Maker or any guarantor of or provider of collateral for the
Senior Debt makes any payment on the Senior Debt that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect (and continue to have the benefit of the
subordination provisions hereof) as if

 

--------------------------------------------------------------------------------

(12)  This clause (iii) shall only be required for Subordinated Payment Notes
issued on or after the Closing Date.

 

F-3

--------------------------------------------------------------------------------


 

such Voided Payment had never been made.  To the extent that [the Payee] has
received any payments with respect to Subordinated Debt subsequent to the date
of the initial receipt of such Voided Payment by a holder of Senior Debt and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, [the Payee] shall be obligated and hereby agrees that any such
payment so made or received shall be deemed to have been received in trust for
the benefit of the recipient of the Voided Payment, and [the Payee] hereby
agrees to pay to the recipient of the Voided Payment, upon demand, the full
amount so received by [the Payee] during such period of time to the extent
necessary fully to restore to the recipient of the Voided Payment the amount of
such Voided Payment.

 

(i)                                     Continuing Agreement.  The provisions of
this Section [  ] constitute a continuing agreement and shall be binding upon
the Maker and [the Payee] and their successors and assigns, and inure to the
benefit of and be enforceable by each holder of Senior Debt and their
successors, transferees and assigns.

 

For purposes of these subordination provisions, Senior Debt would be defined as
follows:

 

“Senior Debt” means (i) all indebtedness of the Maker for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [         ]s, (ii) all guaranties by the Maker,  which are not by their
terms subordinate and junior to or on a parity with the [       ]s, of
indebtedness of any subsidiary if such indebtedness would have been Senior Debt
pursuant to the provisions of clause (i) of this sentence had it been
indebtedness of the Maker, (iii) all obligations of the Maker in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of the Maker, and (iv) all obligations of the
Maker in connection with an interest rate swap, cap or collar agreement or
similar arrangement between the Maker and one or more financial institutions
providing for the transfer or mitigation of interest risks either generally or
under specific contingencies, in each case including all principal, interest
(including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing. 
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against the Maker of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency, or reorganization act regardless of whether the claim of
any holder of Senior Debt therefor is allowed or allowable in the case or
proceeding relating thereto.

 

F-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EXHIBIT G TO
CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:        , 20     

 

To:                             Bank of America, N.A., as Administrative Agent,
and the Lenders under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of September 22, 2015 (as
amended or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms defined therein being used herein as therein defined) among
Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
various financial institutions and Bank of America, N.A., as Administrative
Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                   ] of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and further certifies, in his/her capacity
in such office and not individually, that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The year-end audited financial
statements required by Section 6.1(a) of the Credit Agreement for the fiscal
year ended as of the Financial Statement Date specified above (the “Statement
Date”), together with the report and opinion of an independent certified public
accountant required by such section, are either attached hereto or have been
filed with the Securities and Exchange Commission.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The quarter-end unaudited financial
statements required by Section 6.1(b) of the Credit Agreement for the fiscal
quarter ended as of the Financial Statement Date specified above (the “Statement
Date”), are either attached hereto or have been filed with the Securities and
Exchange Commission.  Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrower during the period covered by
the filed or attached financial statements with a view to determining whether
during such period the Borrower performed and observed all its obligations under
the Loan Documents, and

 

G-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned no Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.                                      Attached hereto is a true and accurate
calculation of each of the financial ratios and restrictions set forth on
Section 7.1 of the Credit Agreement as of the Statement Date.

 

4.                                      Attached hereto is a calculation of
Total Indebtedness less the aggregate amount of cash and Cash Equivalents
permitted to be deducted therefrom pursuant to the definition of “Leverage
Ratio” in the Credit Agreement.

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of       ,
20  .

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H TO
CREDIT AGREEMENT

 

FORM OF BORROWING NOTICE

 

Date:        , 20     

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of September 22, 2015 (as
amended or otherwise modified from time to time, the “Credit Agreement;”
capitalized terms defined therein being used herein as therein defined) among
Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions from time to time party thereto as lenders and
Bank of America, N.A., as Administrative Agent.

 

The Borrower hereby requests a borrowing of Loans:

 

1.                                      Comprised of [Eurodollar][ABR] Loans.

 

2.                                      In the amount of $           .

 

3.                                      On [specify Borrowing Date].

 

4.                                      For Eurodollar Loans: with an Interest
Period of [      months][one week].

 

H-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the Borrowing Date.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO
CREDIT AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date:        , 20     

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of September 22, 2015 (as
amended or otherwise modified from time to time, the “Credit Agreement;”
capitalized terms defined therein being used herein as therein defined) among
Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
various financial institutions and Bank of America, N.A., as Administrative
Agent.

 

[FOR CONVERSIONS]

 

The Borrower hereby requests a conversion of Loans comprised of
[Eurodollar][ABR] Loans:

 

1.                                      On [specify conversion date].

 

2.                                      Such Loans are to be converted into
[ABR][Eurodollar] Loans.

 

3.                                      The aggregate amount of Loans to be
converted is $        .

 

[4.                                  The Interest Period for such Eurodollar
Loans shall be       [months][one week].](13)

 

[FOR CONTINUATIONS]

 

The Borrower hereby requests a continuation of Loans comprised of Eurodollar
Loans:

 

1.                                      On [specify continuation date].

 

2.                                      The Interest Period for such continued
Eurodollar Loans shall be       [months][one week].

 

The Borrower hereby certifies that no Event of Default exists.(14)

 

--------------------------------------------------------------------------------

(13)  For conversion into Eurodollar Loans only.

(14)  This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.

 

I-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J TO
CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

[Date]

 

Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
Attention:                            

 

Ladies/Gentlemen:

 

Please refer to the Term Credit Agreement dated as of September 22, 2015 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, various financial institutions and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

 

In connection with the increase in the Facility from $           to $          
pursuant to Section 2.3 of the Credit Agreement, the undersigned confirms that
it has agreed to become a Lender under the Credit Agreement with an Incremental
Commitment of $           effective on              , 20   (the “Increase
Effective Date”).

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.

 

The following administrative details apply to the undersigned:

 

(A)                               Notice Address:

 

J-1

--------------------------------------------------------------------------------


 

Legal name:

Address:

 

 

Attention:

Telephone:  (   )

Facsimile:  (   )

 

(B)                               Payment Instructions:

 

Account No.:

                At:

 

 

Reference:

Attention:

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.  THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-2

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

                             , 20

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and consented to as of

                             , 20

 

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K-1 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of
September 22, 2015 (as amended or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a United States trade or
business and (vi) if it is a “disregarded entity” for U.S. tax purposes, as such
term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                   , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of
September 22, 2015 (as amended or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, (v) the interest payments in question are not effectively connected with
the undersigned’s conduct of a United States trade or business and (vi) if it is
a “disregarded entity” for U.S. tax purposes, as such term is used in U.S.
Treasury Regulation section 301.7701-2(a), then it is providing this form on
behalf of its beneficial owner as determined for U.S. federal income tax
purposes.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                   , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-3 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of
September 22, 2015 (as amended or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners’/members’ conduct of a United
States trade or business and(vii) if it is a “disregarded entity” for U.S. tax
purposes, as such term is used in U.S. Treasury Regulation section
301.7701-2(a), then it is providing this form on behalf of its beneficial owner
as determined for U.S. federal income tax purposes.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                   , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-4 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of
September 22, 2015 (as amended or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners’/members’ conduct of a United States trade or
business and (vii) if it is a “disregarded entity” for U.S. tax purposes, as
such term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                   , 20

 

--------------------------------------------------------------------------------